UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 OR o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-24537 DYAX CORP. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 04-3053198 (IRS Employer Identification No.) 55 Network Drive, Burlington, Massachusetts 01803 (Address of principal executive offices and zip code) Registrant's telephone number, including area code: (617) 225-2500 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Common Stock, $.01 Par Value Name of each exchange on which registered: The NASDAQ Stock Market LLC (NASDAQ Global Market) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes o No x Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x or No ¨ Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The aggregate market value of the registrant's common stock held by nonaffiliates of the registrant as of the last business day of the registrant's most recently completed fiscal second quarter, June 30, 2012, based on the last reported sale price of the registrant's common stock of $2.13 per share was $179,193,701.The number of shares outstanding of the registrant's Common Stock, $.01 par value, as of February 15, 2013, was 99,527,059. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's Definitive Proxy Statement for its 2012 Annual Meeting of Shareholders scheduled to be held on May 9, 2013, which Definitive Proxy Statement will be filed with the Securities and Exchange Commission not later than 120 days after the registrant's fiscal year-end of December 31, 2012, are incorporated by reference into Part III of this Form 10-K. As used in this Form 10-K, "Dyax," "the Company," "we," "our," and "us" refer to Dyax Corp., except where the context otherwise requires or as otherwise indicated. NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements, including statements regarding: ● the potential benefits and commercial potential of KALBITOR® (ecallantide) for its approved indication and any additional indications; ● our commercialization of KALBITOR, including revenues, costs and the potential benefits of new sales initiatives; ● the potential for regulatory approval for KALBITOR in markets outside the United States; ● plans and anticipated timing for pursuing additional indications and uses for ecallantide and other product candidates to address plasma kallikrein (bradykinin) mediated angioedemas; ● plans to enter into additional collaborative and licensing arrangements for ecallantide and for other compounds in development; ● estimates of potential markets for our products and product candidates; ● the sufficiency of our cash, cash equivalents and short-term investments; and ● expected future revenues, operating results and cash flows. Statements that are not historical facts are based on our current expectations, beliefs, assumptions, estimates, forecasts and projections for our business and the industry and markets in which we compete. We often use the words or phrases of expectation or uncertainty like “guidance,” "believe," "anticipate," "plan," "expect," "intend," "project," "future," "may," "will," "could," "would" and similar words to help identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements. Such risks and uncertainties include, but are not limited to, those discussed later in this report under the section entitled "Risk Factors". Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether because of new information, future events or otherwise. Readers should carefully review the risk factors set forth in this and other reports or documents we file from time to time with the Securities and Exchange Commission. 1 DYAX CORP. ANNUAL REPORT ON FORM 10-K For the year ended December 31, 2012 INDEX Item No. Page PART I 1. Business 3 1A. Risk Factors 20 1B. Unresolved Staff Comments 39 2. Properties 39 3. Legal Proceedings 39 4. Mine Safety Disclosures 39 PART II 5. Market for the Company's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 40 6. Selected Consolidated Financial Data 41 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 42 7A. Quantitative and Qualitative Disclosures about Market Risk 54 8. Financial Statements and Supplementary Data 55 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 89 9A. Controls and Procedures 89 9B. Other Information 89 PART III Directors, Executive Officers and Corporate Governance 90 Executive Compensation 90 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 90 Certain Relationships and Related Transactions, and Director Independence 91 Principal Accounting Fees and Services 91 PART IV Exhibits, Financial Statement Schedules 91 Signatures 96 2 PART I ITEM 1. BUSINESS OVERVIEW We are a biopharmaceutical company with two business elements: ● Plasma Kallikrein-MediatedAngioedema Portfolio The principal focus of our strategy is to identify, develop and commercialize treatments for angioedemas that are identified as plasma kallikrein-mediated, which we refer to as PKM angioedemas, including hereditary angioedema (HAE) and idiopathic angioedema. We discovered and developed KALBITOR (ecallantide) using our phage display technology, and since February 2010, we have been selling it in the United States for the treatment of acute attacks of HAE.Outside of the United States, we have established partnerships to obtain regulatory approval for and to commercialize KALBITOR in certain markets and we are evaluating opportunities in others. We are expanding our franchise for the treatment of PKM angioedemas in the following ways: ● Development of diagnostic strategies to assist in the differentiation between histamine-mediated and PKM angioedema. ● Continuing our development of DX-2930, a fully human monoclonal antibody inhibitor of plasma kallikrein, which could be a candidate to prophylactically treat PKM angioedemas. ● Phage Display Licensing and Funded Research Program We leverage our proprietary phage display technology through our Licensing and Funded Research Program, referred to as the LFRP.This program has provided us a portfolio of product candidates being developed by our licensees, which currently includes 13 product candidates in various stages of clinical development, including three in Phase 3 trials, for which we are eligible to receive future royalties and/or milestone payments.The LFRP generated approximately $12.5 million of revenue for us in 2012.To the extent that our licensees commercialize some of the Phase 3 product candidates, our revenues under the LFRP are expected to experience growth beginning in 2014. PKM ANGIOEDEMA PORTFOLIO We are focused on identifying and developing treatments for patients who experience PKM angioedema.Using our phage display technology, we developed ecallantide a compound shown in vitro to be a high affinity, high specificity inhibitor of human plasma kallikrein. Plasma kallikrein, an enzyme found in blood, produces bradykinin, a protein that causes blood vessels to enlarge or dilate, which can cause swelling known as angioedema.Plasma kallikrein is believed to be a key component in the regulation of inflammation and contact activation pathways.Excess plasma kallikrein activity is thought to play a role in a number of inflammatory diseases, including PKM angioedemas such as HAE and idiopathic angioedema. 3 We have three key areas of activity in our PKM angioedema portfolio: ● HAE and KALBITOR.In February 2010, we began selling KALBITOR in the United States for treatment of acute attacks of HAE in patients 16 years of age and older.We are selling KALBITOR on our own in the United States.Working with international partners, we intend to seek approval for and commercialize KALBITOR for HAE and otherangioedema indications in markets outside of the United States.We have entered into agreements for others to develop and commercialize subcutaneous ecallantide for the treatment of HAE and other angioedema indications throughout Europe, Japan, China and countries in Latin America and the Middle East. ● Identification of PKM angioedemas.In order to expand our PKM angioedema portfolio, we have launched a program to identify one or more diagnostic strategies that will assist in the differentiation of PKM angioedema from histamine-mediated angioedema, and facilitate appropriate treatment.We have developed laboratory tests for which the process of clinical validation has commenced.These tools are expected to be relevant to both normal C1esterase inhibitor (C1-INH) and C1-INH -deficient patients and will enable the identification of PKM angioedema, including Type III HAE and angioedema of unknown origin, or idiopathic angioedema. ● DX-2930 - Antibody for PKM angioedemas.Based on our knowledge of angioedema and the kallikrein-kinin pathway, we are investigating the use of a fully human monoclonal antibody that is an inhibitor of plasma kallikrein and which could be a candidate to treat prophylactically PKM angioedemas.After completing a series of pharmacokinetic, tolerability and preclinical studies, we believe DX-2930 may be effective for prophylactically treating these indications.We expect to file an Investigational New Drug application (IND) for this antibody in mid-2013. HAE AND KALBITOR HAE is a rare, genetic disorder characterized by severe, debilitating and often painful swelling, which can occur in the abdomen, face, hands, feet and airway.HAE is caused by a deficiency of C1-INH activity, a naturally occurring molecule that inhibits plasma kallikrein, a key mediator of inflammation, and other serine proteases in the blood.It is estimated that HAE affectsbetween 1 in 10,000 to 1 in50,000 people around the world.Based upon HAE patient association registries, we estimate there is an addressable target population of approximately 6,500 patients in the United States. Our product, ecallantide, was approved by the FDA under the brand name KALBITOR for treatment of HAE in patients 16 years of age and older regardless of anatomic location. KALBITOR, a potent, selective and reversible plasma kallikrein inhibitor, was the first subcutaneous HAE treatment approved in the United States. United States Sales and Marketing We have a commercial organization to support sales of KALBITOR in the United States, including a field-based team of approximately 30 professionals, consisting of sales representatives, market access and field advocates and corporate account directors.At this time, our commercial organization is sized to market KALBITOR in the United States, where patients are treated primarily by a limited number of specialty physicians, consisting mainly of allergists and immunologists. KALBITOR Access® To facilitate access to KALBITOR in the United States, we have established the KALBITOR Access program, designed as a one-stop point of contact for information about KALBITOR.This program offers treatment support services for patients with HAE and their healthcare providers. KALBITOR case managers provide comprehensive product and disease information, treatment site coordination, financial assistance for qualified patients and reimbursement facilitation services. 4 Distribution During 2012, KALBITOR was distributed through a limited network of wholesale and specialty pharmacy arrangements with the following entities: ● US Bioservices Corporation (US Bio), serves as a specialty pharmacy for KALBITOR and also administers KALBITOR Access, which provides comprehensive call center services for patients and healthcare providers seeking information and access to KALBITOR; and ● ASD Specialty HealthcareInc. (ASD) serves as a wholesale distributor for KALBITOR to treating hospitals in the United States. ● Walgreens Infusion Services, Inc. (Walgreens) provides eligible HAE patients with on-demand nursing services for the home administration of KALBITOR by healthcare professionals, as well as treatment at Walgreens’ infusion centers.This agreement has a term through December 2013 and will renew annually unless amended or terminated by the parties. In January 2013, we elected to open our network to include a limited number of additional specialty pharmacies. In addition to the agreements mentioned above, we now have an arrangement with Accredo Health Group, Inc., and may enter into additional arrangements as appropriate to provide HAE patients with broader opportunities to access KALBITOR. Post-Marketing Commitments As part of the product approval of KALBITOR by the United States Food and Drug Administration (FDA), we have implemented a Risk Evaluation and Mitigation Strategy (REMS) program to communicate the risk of anaphylaxis and the importance of distinguishing between hypersensitivity reaction and HAE attack symptoms. To communicate these risks, through February 2012, a "Dear Healthcare Professional" letter was provided to doctors identified as likely to prescribe KALBITOR and treat HAE patients. In February 2010, we initiated a 4-year, Phase 4 observational study which is being conducted with up to 200 HAE patients to evaluate immunogenicity and hypersensitivity with exposure to KALBITOR for treatment of acute attacks of HAE. Single-Injection KALBITOR Formulation We are currently in the process of developing a more convenient formulation of ecallantide, which is intended to allow for a single subcutaneous injection of KALBITOR, instead of the current three subcutaneous injection formulation.We completed a bioequivalence clinical study which successfully demonstrated bioequivalence between the current formulation and the new single-injection formulation.We expect to file a supplemental Biologics License Application (BLA) with the FDA by mid-2013. Manufacturing We have established a commercial supply chain, consisting of third parties to manufacture, test and transport KALBITOR.All third party manufacturers involved in the KALBITOR manufacturing process are required to comply with current good manufacturing practices, or cGMPs. To date, ecallantide drug substance used in the production of KALBITOR has been manufactured in the United Kingdom by Fujifilm Diosynth Biotechnologies (UK) Ltd. (Fujifilm).Under our agreement with Fujifilm, they have committed to be available to manufacture bulk drug substance through 2020. 5 The shelf-life of our frozen ecallantide drug substance is four years.Ecallantide drug substance is filled, labeled and packaged into the final form of KALBITOR drug product by Jubilant Hollister-Stier Contract Manufacturing Services at its facilities in Spokane, Washington under a commercial supply agreement. This process is known in the industry as the "fill and finish" process.KALBITOR in its "filled and finished" form has additional refrigerated shelf-life of four years. Our current inventory of filled drug product, together with drug substance inventory, when filled, is sufficient to supply all ongoing studies relating to ecallantide and to meet anticipated KALBITOR market demand into 2016. Ecallantide Outside of the United States In markets outside of the United States, we intend to work with international partners to seek approval and commercialize ecallantide for HAE and other angioedema indications.We have entered into license or collaboration agreements with several such companies, which have regulatory capabilities, distribution systems and sales capabilities in their designated territories. CMIC – In Japan, we have an agreement with CMIC Co., Ltd to develop and commercialize subcutaneous ecallantide for the treatment of HAE and other angioedema indications. Under the terms of the agreement, we received a $4.0 million upfront payment.We will also be eligible to receive up to $102 million in development and sales milestones for ecallantide in HAE and other angioedema indications and royalties of 20%-24% of net product sales. CMIC is solely responsible for all costs associated with development, regulatory activities, and commercialization of ecallantide for all angioedema indications in Japan. CMIC will purchase drug product from us on a cost-plus basis for clinical and commercial supply. CMIC has a clinical development plan that was established in consultation with the Japanese regulatory authorities.CMIC has completed a twelve patient pharmacokinetic study and, to fulfill submission requirements, the company is required to complete an open-label study of ten patients which commenced in the second half of 2012.Assuming successful completion of the open-label study, CMIC plans to commercialize subcutaneous ecallantide for the treatment of HAE in Japan in 2014. CVie – In February 2013, we entered into a strategic partnership with CVie Therapeutics (CVie), a subsidiary of Lee’s Pharmaceutical Holdings Ltd. in China, for the development and commercialization of KALBITOR in the treatment of HAE and other angioedema indications in China. Under the terms of the exclusive license agreement, we will receive an upfront payment and we are eligible to receive future development, regulatory and sales milestones.We are also eligible to receive royalties on net product sales.CVie is solely responsible for all costs associated with development, regulatory activities, and the commercialization of KALBITOR in their licensed territories.Additionally, CVie will purchase drug product from us on a cost-plus basis for commercial supply. Novellus –In January 2013, we entered into a strategic partnership with Novellus Biopharma AG for the development and commercialization of KALBITOR for the treatment of HAE and other angioedema indications in select countries in Latin America, including Argentina, Brazil, Chile, Colombia, Mexico and Venezuela. Under the terms of the exclusive license agreement, we will receive an upfront payment and we are eligible to receive future regulatory and sales milestones.We are also eligible to receive royalties on net product sales.Novellus is solely responsible for all costs associated with development, regulatory activities, and the commercialization of KALBITOR in their licensed territories.Additionally, Novellus will purchase drug product from us on a cost-plus basis for commercial supply. Taiba – In May 2012, we granted exclusive distribution rights to taiba ME (referred to as Taiba), under which they will obtain registration and reimbursement approval and commercialize ecallantide for HAE in certain countries in the Middle East.Under the terms of the agreement, we will provide Taiba with drug supply at a price equal to 60% of net sales within the licensed territory.The initial supply of drug to Taiba was made in January 2013. 6 Sigma-Tau – We have a collaboration agreement with Sigma-Tau Rare Diseases S.A. (as successor-in-interest to Defiante Farmaceutica S.A.), a subsidiary of Sigma-Tau SpA, to develop and commercialize subcutaneous ecallantide for the treatment of HAE and other therapeutic indications throughout Europe, Russia, Australia and New Zealand.Under the terms of the agreement, as amended, Sigma-Tau made an aggregate of $7.0 million in upfront payments to us and also purchased 787,647 shares of our common stock for an aggregate purchase price of $3.0 million.We are eligible to receive development and sales milestones related to ecallantide and royalties equal to 41% of net sales of product, as adjusted for product costs.Under the terms of amendments to our agreement that eliminated Sigma-Tau’s rights to the Middle East, Latin America and the Caribbean territories, we agreed to make payments to Sigma-Tau ranging from 5%-12.5% of the amounts received by us as a result of any product sales in certain countries in these territories. Sigma-Tau is responsible for the costs associated with regulatory approval and commercialization in the licensed territories.In addition, we and Sigma-Tau will share equally the costs for all development activities for future indications developed in partnership with Sigma-Tau. IDENTIFICATION OF PKM ANGIOEDEMAS We have a program that has identified several diagnostic strategies that will assist in the differentiation of PKM angioedema from histamine-mediated angioedema, and facilitate appropriate treatment.We have developed laboratory tests for which clinical validation has commenced.These tools are expected to be relevant to both normal C1-INH and C1-INH deficient patients and will enable the identification of PKM angioedema, including Type III HAE and angioedema of unknown origin, or idiopathic angioedema. PLASMA KALLIKREIN ANTIBODY – DX-2930 We are currently in preclinical development of DX-2930, a potent and specific fully human monoclonal antibody that is an inhibitor of plasma kallikrein and which would be a candidate to prophylactically treat PKM angioedema.DX-2930 has the potential for a subcutaneous formulation, with a half-life which could enable less frequent dosing than currently available prophylactic therapies and an advantageous immunogenicity profile.We have completed a series of preliminary preclinical pharmacokinetic and tolerability studies and found DX-2930 to have relevant activity in animal models.We expect to file an IND for this antibody in mid-2013. LICENSING AND FUNDED RESEARCH PROGRAM We believe that our phage display libraries, which we have developed using our core technology and know-how, represent a leading technology in antibody discovery.We leverage our proprietary phage display technology and libraries through our LFRP licenses and collaborations.To date, we have recognized more than $185 million of revenue under the LFRP, primarily related to license fees and milestones, including approximately $12.5 million in 2012.Our LFRP has the potential for substantially greater revenues if and when product candidates that are discovered by our licensees receive marketing approval and are commercialized. LFRP Product Development Currently, 18 product candidates generated by our licensees or collaborators under our LFRP portfolio are in clinical development and one product has received marketing approval from the FDA.We will receive future milestones and/or royalties from our licensees and collaborators for 13 of the 18 product candidates that are currently in clinical development, including three in Phase 3 and four in Phase 2 trials, to the extent these product candidates advance in development and are ultimately commercialized.Furthermore, we believe our licensees and collaborators have 13 additional product candidates in various stages of preclinical development.Our licensees and collaborators are responsible for all costs associated with development of these product candidates.To the extent that our licensees commercialize some of the Phase 3 product candidates, ourrevenues under the LFRP are expected to experience growth beginning in 2014. 7 The chart below, which is based on information publicly disclosed by our licensees, provides a summary of the clinical stage product candidates under the LFRP for which we are eligible to receive future milestones and/or royalties to the extent these candidates are developed and commercialized.Certain of these product candidates are in multiple clinical trials for various indications. The types of licenses and collaborations that we have entered into under the LFRP have one of three distinct structures: ● Library Licenses.Under our library license program, we grant our licensees rights to use our phage display libraries in connection with their internal discovery and therapeutic development programs.These libraries are protected by a patent portfolio in which the last patent is scheduled to expire in 2024.We also provide these licensees with related materials and training so that they may rapidly identify compounds that bind with high affinity to therapeutic targets.The period during which our licensees may use our libraries is typically limited to a 4 to 5 year term.Library license agreements contain up-front license fees, annual maintenance fees, milestone payments based on successful product development, and royalties based on any future product sales.We have approximately 20 library licensees, including Amgen, Aveo, Bayer Schering, Biogen Idec, Boehringer Ingelheim, CSL Behring, ImClone Systems (a wholly-owned subsidiary of Eli Lilly), Kadmon, Merck Serono, Novo Nordisk, sanofi and Emergent BioSolutions (formerly known as Emergent Trubion). ● Funded Research.Under our funded research program, we have performed funded research for various collaborators using our phage display libraries to identify, characterize and optimize antibodies that bind to disease targets provided by the collaborators.Funded research agreements provide for fees, technical and development milestones, and royalties based on any future product sales.Our funded research collaborators with products currently in development include Baxter Healthcare, Biogen Idec, Merck Serono, Merrimack Pharmaceuticals, and Emergent BioSolutions. ● Patent Licenses.Under our patent license program, we previously granted other biopharmaceutical and pharmaceutical companies non-exclusive licenses to use certain of our phage display patents to discover and develop biologic compounds for use in specified fields.The last of these patents expired in November 2012 and we do not anticipate entering into future agreements for this patent portfolio.In addition, certain existing patent licenses will no longer have a royalty obligation.We do not expect the expiration of these patents to have a material impact on our LFRP business. 8 We expect to continue to enter into library licenses and funded research agreements to maximize the strategic value of our LFRP. Cross-Licensed Technology The use of our antibody library involves technology that we have cross-licensed from other biotechnology companies, including Affimed Therapeutics AG, Affitech A/S, Biosite, Inc. (now owned by Alere Inc.), Cambridge Antibody Technology Limited or CAT (now known as MedImmune Limited and owned by AstraZeneca), Domantis Limited (a wholly-owned subsidiary of GlaxoSmithKline), Genentech, Inc. and XOMA Ltd.Under the terms of our cross-license agreement with CAT, we are required to pay milestone and low single-digit royalty payments to CAT in connection with antibody products developed and commercialized by our licensees.These payments are passed through to CAT from our licensees.None of our other cross-license agreements contain financial obligations applicable to our LFRP licensees or collaborators. HealthCare Royalty Partners In August 2012, we completed an agreement with an affiliate of HealthCare Royalty Partners, formerly Cowen Healthcare Partners (HC Royalty) that we entered into in December 2011 to refinance our existing loans with HC Royalty.At December 31, 2012, the aggregate principal amount of the new loan was $81.2 million, consisting of a $21.9 million Tranche A Loan and a $59.3 million Tranche B Loan. The loans bear interest at a rate of 12% per annum, payable quarterly.The loans will mature in August 2018, and can be repaid without penalty beginning in August 2015. In connection with the loans, we entered into a security agreement granting HC Royalty a security interest in the intellectual property related to the LFRP, and the revenues generated through our licenses of the intellectual property related to the LFRP. The security agreement does not apply to our internal drug development or to any of our co-development programs for HAE. Under the terms of the loan agreement, we are required to repay the loans based on the annual net LFRP receipts.Until September 30, 2016, required payments are equal to the sum of 75% of the first $15.0 million in specified annual LFRP receipts and 25% of specified annual LFRP receipts over $15.0 million.After September 30, 2016, and until the maturity date or the complete repayment of the loans, HC Royalty will receive 90% of all specified LFRP receipts.If the HC Royalty portion of LFRP receipts for any quarter exceeds the interest for that quarter, then the principal balance will be reduced.Any unpaid principal will be due upon the maturity of the loans.If the HC Royalty portion of LFRP revenues for any quarterly period is insufficient to cover the cash interest due for that period, the deficiency may be added to the outstanding principal or paid in cash. After five years from the dates of the Tranche A Loan and the Tranche B Loan, respectively, we must repay to HC Royalty all additional accumulated principal above the original loan amounts of $21.7 million and $58.8 million, respectively. 9 OUR PHAGE DISPLAY TECHNOLOGY What Is Phage Display? Living organisms, such as viruses, have the ability to display a foreign gene product, or protein, on their surfaces.Based on this ability of organisms to display proteins, our scientists in the late 1980s invented protein phage display, a novel method to individually display up to tens of billions of human antibodies, peptides or small proteins on the surface of a small bacterial virus called a bacteriophage, or phage.Using phage display, we have built large collections, or libraries, of antibodies, small proteins or peptides that we use to rapidly identify those compounds that bind with high affinity and high specificity to targets of interest. Through the use of our proprietary phage display technology, we have been able to establish a broad discovery platform to identify compounds that interact with a wide array of targets, including membrane proteins and circulating proteins which have been shown to be involved in pathologic processes.Our discovery capabilities have been further enhanced through automation, which has enabled us to evaluate a large number of molecules binding to each target.In this way we can rapidly identify and select a specific antibody, peptide or small protein with the desired biochemical and biological characteristics.While our discovery research efforts are focused primarily on monoclonal antibodies, we are also testing the in vitro and in vivo activity of several of our peptide and small protein compounds. Scientists can use phage display to improve the speed and cost effectiveness of drug discovery and optimization.Phage display offers important advantages over, and can be used to improve, other drug discovery technologies that are currently employed to identify biopharmaceutical leads. Over the past several years, we have brought on-line high-throughput automated capacity, developed antibody phage display libraries that are a leading technology in antibody discovery, and successfully implemented a strategy under which, as of today, we believe we have obtained freedom to operate in the antibody phage display area through cross-licenses with Affimed Therapeutics, Affitech, Biosite, CAT, Domantis, Genentech and XOMA.As a result of these activities, we now have an industry-leading technology that allows us to identify fully human antibodies with high specificity and high affinity and to move product candidates rapidly into both in vitro testing and optimization. Although we use this technology to advance our own internal development activities, we also leverage it broadly through licenses and collaborations so that other biopharmaceutical and pharmaceutical companies can use it to discover and develop biopharmaceutical leads. Our phage display process generally consists of the following steps: ● Generating a phage display library ● Screening the phage display library against a target of interest ● Evaluating the selected compounds that bind to the target of interest Generating a Phage Display Library The generation of a phage display library is based upon a single protein framework and contains tens of billions of variants of this protein.The first step in generating a library is the selection of the protein framework upon which the library will be created.This selection is based on the desired product properties, such as structure, size, stability, or lack of immunogenicity.We then determine which amino acids in the framework will be varied, but do not vary amino acids that contribute to the framework structure.We also control the exact numbers and types of different amino acids that are varied, so that the resulting phage display library consists of a diverse set of chemical entities, each of which retains the desired physical and chemical properties of the original framework. 10 The next step is the creation of a collection of genes that encode the designed variations of the framework protein.We can easily generate diverse collections of up to hundreds of millions of different synthetic DNA sequences.Each new DNA sequence, or gene, encodes a single protein sequence that may be displayed on the surface of the individual phage that contains this gene.The scientists combine the new DNA sequences with phage genome DNA and certain enzymes so that the new DNA is inserted into a specific location of the phage genome.The result is that the new protein is displayed on the phage surface fused to one of the naturally occurring phage proteins.The phage acts as a physical link between the displayed protein and its gene. In addition to fused synthetic DNA sequences, we may also use cDNA, or genomic DNA, which are sequences that represent all of the expressed genes in a cell or organism, to create a library.We have also inserted genes from antibody expressing human cells into the phage genome.Using these genes, we have constructed phage display libraries that express tens of billions of different human antibodies on the phage surface.From one of these libraries, individual antibody fragments can be selected and used to express highly specific human monoclonal antibodies. The new phage genome is then transferred into laboratory bacteria, where the phage genome directs the bacterial cells to produce thousands of copies of each new phage.The collection of phage displaying multiple antibodies, peptides or small proteins is referred to as a phage display library.Because we can reproduce the phage display library by infecting a new culture of laboratory bacteria to produce millions of additional copies of each phage, we can use each library for a potentially unlimited number of selections. Screening the Phage Display Library Against a Target of Interest We can then select binding compounds with high affinity and high specificity by exposing the library to a specified target of interest and isolating the various phage that display compounds that bind to the target.Each individual phage contains the gene encoding one potential binding compound, and once its displayed protein is selected in the screening procedure, it can be retrieved and amplified by growth in laboratory bacteria. To identify specific binders from a phage display library, we expose the library to the target under desired binding conditions.The target may be attached to a fixed surface, such as the bottom of a tube, or a bead, allowing removal of phage that do not express binding compounds that recognize the target.Once these unbound phage are washed away, the phage containing the selected binding compounds can be released from the target.Since the phage are still viable, they can be amplified rapidly by again infecting bacteria.The capacity of the phage to replicate itself is an important feature that makes it particularly well suited for rapid discovery of specific binding compounds.We can amplify a single phage by infecting bacteria and producing millions of identical phage in one day. If the binding affinities of the compounds identified in an initial screening for a target are not considered sufficiently high, information derived from the binding compounds identified in the initial screening can be used to design a new focused library.The design, construction and screening of a second generation library, known as affinity maturation, can lead to increases of 10- to 100-fold or more in the affinity of the binding compounds for the target. Evaluating the Selected Compounds That Bind to the Target of Interest Screening phage display libraries generally results in the identification of one or more groups of related binding compounds such as antibodies, peptides or small proteins.These groups of compounds are valuable in providing information about which chemical features are necessary for binding to the target with affinity and specificity, as well as which features can be altered without affecting binding.Using DNA sequencing, we can determine the amino acid sequences of the binding compounds and identify the essential components of desired binding properties by comparing similarities and differences in such sequences.If desired, scientists can further optimize the binding compounds by building additional phage display libraries based on these key components and repeating this process.We can complete the entire selection process in several weeks.We can produce small amounts of the binding compound by growing and purifying the phage.For production of larger amounts, we can remove the gene from the phage DNA and place it into a standard recombinant protein expression system.Alternatively, if the identified binding compound is sufficiently small, it can be chemically synthesized.These binding compounds can be evaluated for desired properties including affinity, specificity and stability under conditions that will be encountered during its intended use.From each group of compounds, scientists can identify, develop and test a compound with the desired properties for utility as a biopharmaceutical, diagnostic, research reagent or affinity separations product. 11 The entire phage display process for identifying compounds that bind to targets of interest is nearly identical whether the ultimate product is to be used for biopharmaceuticals, diagnostics, research reagents or separations, which allows for an efficient use of scientific resources across a broad array of commercial applications. Advantages of Phage Display Technology in Therapeutic Drug Discovery We believe our phage display technology has the following advantages over other drug discovery technologies: ● Diversity and abundance. Many of our phage display libraries contain billions of potential binding compounds that are rationally-designed variations of a particular antibody, peptide or small protein framework.The size and diversity of our libraries significantly increases the likelihood of identifying binding compounds with high affinity and high specificity for the target.Once we generate libraries, we can reproduce them rapidly in phage and use them for an unlimited number of screenings. ● Speed and cost effectiveness. We can construct phage display libraries in a few months and rapidly select binding compounds for characterization in screening assays.Conventional or combinatorial chemistry approaches require between several months and several years to complete this process.Similarly, mouse and human-mouse technologies generally require four to six months to identify an antibody.As a result, our phage display technology can significantly reduce the time and expense required to identify an antibody, peptide or small protein with desired binding characteristics. ● Automated parallel screening. In an automated format, we can apply our phage display technology to many targets simultaneously to discover specific, high-affinity proteins, including human monoclonal antibodies, for each target.In contrast, human-mouse antibody technologies identify antibodies that bind to a single target per test group of mice and are difficult to automate.Among antibody technologies, phage display is particularly well suited for functional genomic applications, due to the large number of genetic targets that need to be screened for specific antibodies. ● Rapid optimization. We screen phage display libraries to identify binding compounds with high affinity and high specificity for the desired target and can design and produce successive generations of phage display libraries to further optimize the leads.We have demonstrated between 10- and 1000-fold improvement in binding affinity with second-generation phage display libraries. COMPETITION The biopharmaceutical industry is characterized by continuous intense competition and rapid technological change.New developments occur constantly and are expected to continue to occur.Discoveries or commercial developments by our competitors or others may render some or all of our technologies, products or potential products obsolete or non-competitive. In our PKM angioedema portfolio, our principal focus is on the development and commercialization of therapeutic and diagnostic products in angioedema indications.Therefore our principal competition is companies that either are already marketing products in those indications or are developing new products for those indications, as described below. 12 For KALBITOR as a treatment for HAE, our principal competitors include: ● Manufacturers of corticosteroids, including danazol, which have been used historically and are still used to treat prophylactically a significant number of identified HAE patients. ● Shire plc— Shire markets its bradykinin receptor antagonist, known as Firazyr® (icatibant), which is administered subcutaneously. Firazyr is approved in the US, Europe, and certain other countries for the treatment of acute HAE attacks in adult patients.The US and EU labels allow for patients to self-administer Firazyr following training by their healthcare provider.Firazyr has orphan drug designations from the FDA and in Europe. ● CSL Behring— CSL Behring markets a plasma-derived C1-esterase inhibitor, known as Berinert®, which is administered intravenously. Berinert is approved in the US for the treatment of acute abdominal, facial or laryngeal attacks of HAE in adults and adolescents, and has orphan drug designation from the FDA. The FDA has also approved labeling for Berinert to include self-administration after proper training by a healthcare professional.Berinert is also approved in the EU, Japan and several rest-of-world markets for the treatment of acute attacks of HAE.CSL Behring announced in May 2012 that they had commenced an international Phase I/II study of a volume-reduced subcutaneous formulation of C1-INH which will evaluate the pharmacokinetics, pharmacodynamics and safety of various doses of C1-INH. ● ViroPharma Inc. — ViroPharma markets a plasma-derived C1-esterase inhibitor, known as Cinryze®, which is administered intravenously. Cinryze is approved in the US for routine prophylaxis against angioedema attacks in adolescent and adult patients with HAE, and has orphan drug designation from the FDA. The FDA has also approved patient labeling for Cinryze to include self-administration for routine prophylaxis once a patient is properly trained by his or her healthcare provider. ViroPharma has also received approval in the EU where the product is approved for the treatment and pre-procedure prevention of angioedema attacks in adults and adolescents with HAE, and routine prevention of angioedema attacks in adults and adolescents with severe and recurrent attacks of HAE, who are intolerant to or insufficiently protected by oral prevention treatments or patients who are inadequately managed with repeated acute treatment. The EU approval includes a self-administration option for appropriately trained patients. ViroPharma is conducting two Phase 2 trials evaluating subcutaneous administration of Cinryze. ● Pharming Group NV— Pharming markets a recombinant C1-esterase inhibitor, known as Ruconest™, which is administered intravenously.Ruconset is approved in the EU for the treatment of acute HAE attacks in adult patients.In November 2012, Pharming and its US partner Santarus announced positive topline data from their Phase 3 trial for Ruconest. Pharming's recombinant C1-esterase inhibitor has Fast Track status from the FDA and orphan drug designations from the FDA and in Europe. Other competitors for the treatment of HAE are companies that are developing small molecule plasma kallikrein inhibitors, including BioCryst. Additionally, a significant number of companies compete with our LFRP in the antibody technology space by offering licenses and/or research services to pharmaceutical and biotechnology companies. Specifically, our phage display technology is one of several in vitro display technologies available to generate libraries of compounds that can be leveraged to discover new antibody products. Companies that compete with us in the display technology space include BioInvent, XOMA, Adimab and several others. Additional platforms that pharmaceutical and biotechnology companies use to identify antibodies that bind to a desired target are in vivo technology platforms which use direct immunization of mice or other species to generate fully human antibodies. Competitors in this space include GenMab, arGEN-X and several others. There are also a number of new technologies directed to the generation of candidate compounds with novel scaffolds that may possess similar properties to monoclonal antibodies. 13 In addition to the technologies described above, many pharmaceutical companies have either acquired antibody discovery technologies or developed humanized murine antibodies derived from hybridomas.Pharmaceutical companies also develop orally available small molecule compounds directed to the targets for which we and others are seeking to develop antibody, peptide and/or protein products. Furthermore, we may also experience competition from companies that have acquired or may acquire other technologies from universities and other research institutions and that may impact our competitive position. PATENTS AND PROPRIETARY RIGHTS Our success is significantly dependent upon our ability to obtain patent protection for our products and technologies, to defend and enforce our issued patents, including patents related to phage display, and to avoid the infringement of patents issued to others.Our policy generally is to file for patent protection on methods and technology useful for the display of binding molecules and on biopharmaceutical, diagnostic and separation product candidates. Our proprietary position in the field of phage display is based upon patent rights, technology, proprietary information, trade secrets and know-how.Our patents and patent applications related to specific aspects of our phage display libraries, including claiming our currently licensed antibody phage display libraries and methods of making and using such libraries include issued patents in the United States, Europe, Australia, Canada, and Japan, and pending patent applications in the United States, Europe and other countries.These patent rights are expected to expire in 2021 or later (not including any term extension from the addition of patent term adjustment by the US Patent and Trademark Office).Patent rights claiming our currently licensed antibody libraries include United States Patent No. 8,288,322, which expires February 10, 2023 and issued patents in Australia, Canada and Europe.We have filed a petition in the United States Patent Office for reconsideration and recalculation of the patent term adjustment for United States Patent No. 8,288,322 based on an erroneous calculation of the patent's term by the United States Patent Office.This petition, which is expected to be successful based on recent district court rulings, could extend the patent's expiration date by 2,473 days, from the current expiry of February 10, 2023 to January 24, 2028.Additionally, patent rights claiming our currently licensed peptide libraries include United States Patent No. 7,413,537, which expires March 1, 2014 and issued patents in Canada, Japan and Europe.We have filed suit in the United States District Court for the District of Columbia to obtain a patent term adjustment for United States Patent No. 7,413,537 based on an erroneous calculation of the patent's term by the United States Patent Office.This action, which is expected to be successful based on a recent ruling by the United States Court of Appeals for the Federal Circuit, could extend the patent's expiration date by 1,614 days, from the current expiry of March 1, 2014to May 1, 2017. With respect to KALBITOR (ecallantide), our patent rights include United States Patent Nos. 5,795,865, which expires August 18, 2015; 5,994,125, which expires January 11, 2014: 6,057,287, which expires August 18, 2015: 6,333,402, which expires January 11, 2014: 7,064,107, which expires June 6, 2023: 7,153,829, which expires July 2, 2023: 7,166,576, which expires September 27, 2024: 7,235,530, which expires September 27, 2024: 7,276,480, which expires June 6, 2023; 7,628,983,which expires February 11, 2015: 7,718,617, which expires August 26, 2024: 7,811,991, which expires February 26, 2024; 7,704,949, which expires June 6, 2023; 7,851,442 which expires September 9, 2023; 8,034,775 which expires June 6, 2023; and European Patent Nos. 0739355 which expires January 11, 2015; 1,531,791 which expires June 6, 2023; and 1941867 which expires June 6, 2023, as well as issued patents in Australia, Canada and Japan, claiming sequences of peptides that have human kallikrein inhibitory activity, including the sequence for KALBITOR, and polynucleotide sequences encoding these peptides, as well as methods of using such peptides. For our other therapeutic product candidates, we file for patent protection on groups of antibodies, peptides and small proteins that we identify using phage display. 14 There are no legal challenges to our phage display patent rights or our other issued or pending patent now pending in the United States. However, European Patent No. 1,578,903, a patent directed to certain phage display embodiments, is presently under opposition at the European Patent Office.We cannot assure that additional challenges will not be brought in the future.We plan to protect our patent rights in a manner consistent with our product development and business strategies.If we bring legal action against an alleged infringer of any of our patents, we expect the alleged infringer to claim that our patent is invalid, not infringed, or not enforceable for one or more reasons, thus subjecting that patent to a judicial determination of infringement, validity and enforceability.In addition, in certain situations, an alleged infringer could seek a declaratory judgment of non-infringement, invalidity or unenforceability of one or more of our patents.We cannot be sure that we will have sufficient resources to enforce or defend our patents against any such challenges or that a challenge will not result in an adverse judgment against us or the loss of one or more of our patents.Uncertainties resulting from the initiation and continuation of any patent or related litigation, including those involving our patent rights, could have a material adverse effect on our ability to maintain and expand our licensing program and collaborations, and to compete in the marketplace. Our phage display patent rights are central to our non-exclusive patent licensing program and our performance under our related agreement with Healthcare Royalty Partners.We offer non-exclusive licenses under our phage display patent rights to companies and non-profit institutions in the fields of therapeutics, diagnostics and other select fields.In jurisdictions where we have not applied for, obtained, or maintained patent rights, we will be unable to prevent others from developing or selling products or technologies derived using phage display.In addition, in jurisdictions where we have phage display patent rights, we cannot assure that we will be able to prevent others from selling or importing products or technologies derived using phage display. We are aware that other parties have patents and pending applications to various products and processes relating to phage display technology.Through licensing our phage display patent rights, we have secured a limited ability to practice under some of the third party patent rights relating to phage display technology.These rights are a result of our standard license agreement, which contains a covenant by the licensee that it will not sue us under the licensee's phage display improvement patents.In addition, we have sought and obtained affirmative rights of license or ownership under certain patent rights relating to phage display technology owned by other parties.For example, in addition to our amended license agreement with CAT, we have entered into licensing agreements with Affimed Therapeutics, Affitech, Biosite, Domantis and Genentech, Inc. under which we granted each of those companies rights to practice our phage display patents and in return received rights to practice under their phage display related patents.These types of agreements in which each party licenses technology to the other are referred to as cross-licensing agreements.We have also entered into a cross-licensing agreement with XOMA Ireland Limited under which we received a license to use XOMA's antibody expression technology to develop antibody products for ourselves and our collaborators.We also received a license from XOMA to produce antibodies.In exchange we agreed to pay XOMA a license fee and a royalty in connection with the sale of any of our antibody products.We also granted XOMA a license to our phage display patents and agreed to provide them with limited quantities of our antibody phage display libraries. Under the terms of our amended and restated license agreement with CAT, we were granted a worldwide license under their antibody phage display patents to discover and develop antibody products.In consideration for this license, CAT is eligible to receive milestone payments and low single-digit royalty payments in connection with antibody products developed and commercialized by us or our licensees under the agreement. 15 Under the agreement, we also granted CAT a worldwide license to use our antibody libraries to discover and develop antibody products.In consideration for this license, we will receive no milestone payments but are eligible to receive a low single-digit royalty payments on antibody products developed by CAT or its licensees under the agreement. GOVERNMENT REGULATION The preclinical study and clinical testing, manufacture, labeling, storage, record keeping, advertising, promotion, export, and marketing, among other things, of our products and product candidates, including KALBITOR, are subject to extensive regulation by governmental authorities in the United States and other countries.In the United States, pharmaceutical products are regulated by the FDA under the Federal Food, Drug, and Cosmetic Act and other laws, including, in the case of biologics, the Public Health Service Act.KALBITOR is regulated by the FDA as a biologic.Biologics require the submission of a BLA, and approval by FDA prior to being marketed in the United States.Manufacturers of biologics may also be subject to state regulation.Failure to comply with FDA requirements, both before and after product approval, may subject us and/or our partners, contract manufacturers, and suppliers to administrative or judicial sanctions, including FDA refusal to approve applications, issuance of warning letters, product recalls, product seizures, total or partial suspension of production activities or distribution, fines and/or criminal prosecution. The steps required before a biologic may be approved for marketing in the United States generally include: ● preclinical laboratory tests and animal tests; ● submission to the FDA of an IND for human clinical testing, which must become effective before human clinical trials may commence; ● adequate and well-controlled human clinical trials to establish the safety and efficacy of the product; ● submission to the FDA of a BLA; ● FDA pre-approval inspection of product manufacturers; and ● FDA review and approval of BLA. Preclinical studies include laboratory evaluation, as well as animal studies to assess the potential safety and efficacy of the product candidate.Preclinical safety tests must be conducted in compliance with FDA regulations relating to good laboratory practices.The results of the preclinical tests, together with manufacturing information and analytical data, are submitted to the FDA as part of an IND, which must become effective before human clinical trials may be commenced.An IND application will automatically become effective 30 days after receipt by the FDA, unless the FDA before that time raises concerns about the drug candidate or the conduct of the trials as outlined in the IND.The IND sponsor and the FDA must resolve any outstanding concerns before clinical trials can proceed.We cannot assure you that submission of an IND will result in FDA authorization to commence clinical trials or that once commenced, other concerns will not arise. Clinical trials involve the administration of the investigational product to healthy volunteers or to patients, under the supervision of qualified principal investigators.Each clinical study at each participating clinical site must be reviewed and approved by an independent institutional review board, prior to the recruitment of subjects. Clinical trials are typically conducted in three sequential phases, but the phases may overlap and different trials may be initiated with the same drug candidate within the same phase of development in similar or differing patient populations. 16 Phase 1 studies may be conducted in a limited number of patients, but are usually conducted in healthy volunteer subjects.The drug candidate is usually tested for safety and, as appropriate, for absorption, metabolism, distribution, excretion, pharmaco-dynamics and pharmaco-kinetics. Phase 2 usually involves studies in a larger, but still limited patient population to evaluate preliminarily the efficacy of the drug candidate for specific, targeted indications; to determine dosage tolerance and optimal dosage; and to identify possible short-term adverse effects and safety risks. Phase 3 studies are undertaken to further evaluate clinical efficacy of a drug candidate against specific endpoints and to test further for safety within an expanded patient population at geographically dispersed clinical study sites.Phase 1, Phase 2 or Phase 3 testing might not be completed successfully within any specific time period, if at all, with respect to any of our product candidates.Results from one trial are not necessarily predictive of results from later trials.Furthermore, the FDA may suspend clinical trials at any time on various grounds, including a finding that the subjects or patients are being exposed to an unacceptable health risk. The results of the preclinical studies and clinical trials, together with other detailed information, including information on the manufacture and composition of the product candidate, are submitted to the FDA as part of a BLA requesting approval to market the product candidate.Under the Prescription Drug User Fee Act, as amended, the required fees payable to the FDA for reviewing a BLA, as well as annual fees for commercial manufacturing establishments and for approved products, can be substantial.Each BLA submitted to the FDA for approval is typically reviewed for administrative completeness and reviewability within 45 to 60 days following submission of the application.If found complete, the FDA will "file" the BLA, thus triggering a full review of the application.The FDA may refuse to file any BLA that it deems incomplete or not properly reviewable.The FDA's established goals for the review of a BLA are six months for Priority applications and 12 months for Standard applications, whereupon a review decision is to be made.The FDA, however, may not approve a drug within these established guidelines and its review goals are subject to change from time to time.Further, the outcome of the review, even if generally favorable, may not result in an actual approval but an "action letter" may be issued that describes additional work that must be done before the application can be approved.Before approving a BLA, the FDA may inspect the facilities at which the product is manufactured and will not approve the product for marketing unless current Good Manufacturing Practices, or cGMP, compliance is satisfactory.The FDA may deny approval of a BLA if applicable statutory or regulatory criteria are not satisfied, or may require additional testing or information, which can delay the approval process.FDA approval of any application may include many delays or never be granted.If a product is approved, the approval will impose limitations on the indicated uses for which the product may be marketed, may require that warning statements be included in the product labeling, and may require that additional studies be conducted following approval as a condition of the approval, and may impose restrictions and conditions on product distribution, prescribing or dispensing in the form of a risk management plan, or otherwise limit the scope of any approval.To market a product for other indicated uses, or to make certain manufacturing or other changes requires additional FDA review and approval of a BLA Supplement or new BLA.Further postmarketing testing and surveillance to monitor the safety or efficacy of a product is required.Also, product approvals may be withdrawn if compliance with regulatory standards is not maintained or if safety or manufacturing problems occur following initial marketing.In addition new government requirements may be established that could delay or prevent regulatory approval of our product candidates under development. Under the Patient Protection and Affordable Care Act of 2010 an abbreviated approval process is currently available for generic or “follow-on” biologic products that are demonstrated to be biosimilar to or interchangeable with an FDA-licensed biological product.The FDA has issued guidance documents on biosimilar product development.The FDA will consider multiple factors as part of its biosimilarity assessment, including, but not limited to, the product’s complexity, formulation, and stability; as well as usefulness of biochemical and functional characterizations.Although it is unclear how the abbreviated approval process will impact our business, it could have a material adverse impact as follow-on products may be significantly less costly to bring to market and may be priced significantly lower than our products would be. Both before and after the FDA approves a product, the manufacturer and the holder or holders of the BLA for the product are subject to comprehensive regulatory oversight.For example, quality control and manufacturing procedures must conform to cGMP requirements, and the FDA periodically inspects manufacturing facilities to assess compliance with cGMP.Accordingly, manufacturers must continue to spend time, money and effort to maintain cGMP compliance. 17 Orphan Drug Designation We have received orphan drug designation from the FDA for KALBITOR.Under the Orphan Drug Act, the FDA may grant orphan drug designation to drugs intended to treat a "rare disease or condition," which generally is a disease or condition that affects fewer than 200,000 individuals in the United States.Orphan drug designation must be requested before submitting a BLA.After the FDA grants orphan drug designation, the generic identity of the therapeutic agent and its potential orphan use are publicly disclosed by the FDA.Orphan drug designation does not convey any advantage in, or shorten the duration of, the regulatory review and approval process.If a product which has an orphan drug designation subsequently receives the first FDA approval for the indication for which it has such designation, the product is entitled to orphan exclusivity, meaning the FDA may not approve any other applications to market the same drug for the same indication for a period of seven years, except in limited circumstances. Regulation Pertaining to Sales and Marketing We are subject to various federal and state laws pertaining to health care “fraud and abuse,” including anti-kickback laws and false claims laws. Anti-kickback laws generally prohibit a prescription drug manufacturer from soliciting, offering, receiving, or paying any remuneration to generate business, including the purchase or prescription of a particular drug. Although the specific provisions of these laws vary, their scope is generally broad and there may be no regulations, guidance or court decisions that clarify how the laws apply to particular industry practices. There is therefore a possibility that our practices might be challenged under the anti-kickback or similar laws. False claims laws prohibit anyone from knowingly and willingly presenting, or causing to be presented for payment to third party payors (including Medicare and Medicaid) claims for reimbursed drugs or services that are false or fraudulent, claims for items or services not provided as claimed, or claims for medically unnecessary items or services. Our activities relating to the sale and marketing of our products may be subject to scrutiny under these laws. Violations of fraud and abuse laws may be punishable by criminal or civil sanctions, including fines and civil monetary penalties, and exclusion from federal health care programs (including Medicare and Medicaid). Federal and state authorities are paying increased attention to enforcement of these laws within the pharmaceutical industry and private individuals have been active in alleging violations of the laws and bringing suits on behalf of the government under the federal civil False Claims Act. If we were subject to allegations concerning, or were convicted of violating, these laws, our business could be harmed. Laws and regulations have been enacted by the federal government and various states to regulate the sales and marketing practices of pharmaceutical manufacturers. These laws and regulations generally limit financial interactions between manufacturers and health care providers or require disclosure to the government and public of such interactions. The laws include federal “sunshine” provisions enacted in 2010 as part of the comprehensive federal health care reform legislation. The sunshine provisions apply to pharmaceutical manufacturers with products reimbursed under certain government programs and require those manufacturers to disclose annually to the federal government (for re-disclosure to the public) certain payments made to physicians and certain other healthcare practitioners or to teaching hospitals. State laws may also require disclosure of pharmaceutical pricing information and marketing expenditures. Many of these laws and regulations contain ambiguous requirements. Given the lack of clarity in laws and their implementation, our reporting actions could be subject to the penalty provisions of the pertinent federal and state laws and regulations. Outside the U.S., other countries have implemented requirements for disclosure of financial interactions with healthcare providers and additional countries may also consider or implement such laws. 18 Federal and state governments also have pursued direct methods to reduce the cost of drugs for which they pay. We participate in state government-managed Medicaid programs as well as certain other qualifying federal and state government programs whereby discounts and mandatory rebates are provided to participating state and local government entities. We also participate in other programs with government entities, the most significant of which are the U.S. Department of Defense and the U.S. Department of Veterans Affairs. These entities receive minimum discounts based on a defined “non-federal average manufacturer price” for purchases. Additional programs in which we participate provide mandatory discounts for outpatient medicines purchased by certain Public Health Service entities and “disproportionate share” hospitals (hospitals meeting certain criteria regarding the percentage of needy population served). In connection with several of these government programs, we are required to report prices to various government agencies. Pricing calculations vary among programs. The calculations are complex and are often subject to interpretation by the reporting entities, government agencies and the courts. Our methodologies for calculating these prices could be challenged under false claims laws or other laws. We could make a mistake in calculating reported prices and required discounts, which could result in retroactive liability to government agencies. Government agencies may also make changes in program interpretations, requirements or conditions of participation, some of which may have implications for amounts previously estimated or paid. If we make these mistakes or if governmental agencies make these changes, we could face, in addition to prosecution under federal and state false claims laws, substantial liability and civil monetary penalties, exclusion of our products from reimbursement under government programs, criminal fines or imprisonment, or prosecutors may impose a Corporate Integrity Agreement, Deferred Prosecution Agreement, or similar arrangement. Foreign Regulation In addition to regulations in the United States, we are subject to a variety of foreign regulatory requirements governing human clinical trials and marketing approval for drugs.The foreign regulatory approval process includes all of the risks associated with FDA approval set forth above, as well as additional country-specific regulations.Whether or not we obtain FDA approval for a product, we must obtain further approval of a product by the comparable regulatory authorities of foreign countries before we can commence clinical trials or marketing of the product in those countries.The approval process varies from country to country, and the time may be longer or shorter than that required for FDA approval.The requirements governing the conduct of clinical trials, product licensing, pricing and reimbursement vary greatly from country to country. For example, under European Union regulatory systems, we may submit marketing authorizations either under a centralized or decentralized procedure.The centralized procedure provides for the grant of a single marketing authorization that is valid for all European Union member states.The decentralized procedure provides for mutual recognition of national approval decisions, and the holder of a national marketing authorization may submit an application to the remaining member states. Reimbursement Sales of pharmaceutical products depend in significant part on the coverage and reimbursement policies of government programs, including Medicare and Medicaid in the United States, and other third-party payers.These health insurance programs may restrict coverage of some products by using payer formularies under which only selected drugs are covered, variable co-payments that make drugs that are not preferred by the payer more expensive for patients, and by using utilization management controls, such as requirements for prior authorization or prior failure on another type of treatment.Payers may especially impose these obstacles to coverage for higher-priced drugs, and consequently KALBITOR may be subject to payer-driven restrictions. In addition, in some foreign countries, the proposed pricing for a drug must be approved before it may be lawfully marketed.The requirements governing drug pricing vary widely from country to country.For example, the European Union provides options for its member states to restrict the range of medicinal products for which their national health insurance systems provide reimbursement and to control the prices and/or reimbursement of medicinal products for human use.A member state may approve a specific price or level of reimbursement for the medicinal product, or it may instead adopt a system of direct or indirect controls on the profitability of the company placing the medicinal product on the market. 19 In furtherance of our efforts to facilitate patient access to KALBITOR in the United States, we have created the KALBITOR Access program, a treatment support service for patients with HAE and their healthcare providers.KALBITOR case managers provide education about HAE and KALBITOR and help facilitate solutions for reimbursement, coverage and treatment site coordination. OUR CORPORATE INFORMATION We are a Delaware corporation, incorporated in 1989, and merged with Protein Engineering Corporation in 1995.Our principal executive offices are located at 55 Network Drive, Burlington, Massachusetts 01803, and our telephone number is (617) 225-2500.Our web site address is www.dyax.com. Segment Information We provide financial information by geographical area in Note 13 to our Consolidated Financial Statements included in Item 8 of this report.We are incorporating that information into this section by this reference. Employees As of February 1, 2013, we had 125 employees, including 15 Ph.D.’s and/or M.D.’s.Approximately 43 of our employees are in research and development, and 82 in marketing, business development and administration.Our workforce is non-unionized, and we believe that our relations with employees are good. Additional Information We make our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to these reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 available without charge through our website, www.dyax.com, as soon as reasonably practicable after filing them with the Securities and Exchange Commission.Information contained on the website is not part of this report. ITEM 1A.RISK FACTORS You should carefully consider the following risk factors before you decide to invest in our Company and our business because these risk factors may have a significant impact on our business, operating results, financial condition, and cash flows. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations. If any of the following risks actually occurs, our business, financial condition and results of operations could be materially and adversely affected. Risks Related To Our Business We have a history of net losses, expect to incur additional net losses and may never achieve or sustain profitability. We have incurred net losses on an annual basis since our inception.As of December 31, 2012 we had an accumulated deficit of approximately $506.2 million.We expect to incur additional net losses in 2013 as our research, development, preclinical testing, clinical trial and commercial activities continue. Although we generate revenue from product sales and through our LFRP, it is possible that we will not generate sufficient revenue to become profitable.To become profitable, we, alone or with our collaborators, must either generate higher product sales from the commercialization of KALBITOR, increase licensing receipts under the LFRP, or reduce costs.It is possible that we will never have sufficient product sales revenue or receive sufficient royalties on our licensed product candidates or licensed technology in order to achieve or sustain future profitability. 20 Our revenues and operating results have fluctuated significantly in the past, and we expect this to continue in the future. Our revenues and operating results have fluctuated significantly on a quarterly and year to year basis.We expect these fluctuations to continue in the future.Fluctuations in revenues and operating results will depend on: ● the amount of future sales of KALBITOR and related costs to manufacture and sell the product; ● the cost and timing of our research and development, manufacturing and commercialization activities; ● the establishment of new collaboration and licensing arrangements; ● the timing and results of clinical trials, including a failure to receive the required regulatory approvals to commercialize ecallantide in additional indications and other product candidates; ● the timing, receipt and amount of payments, if any, from current and prospective collaborators and licensees, including the completion of certain milestones; and ● revenue recognition and other generally accepted accounting policies. Our revenues and costs in any period are not reliable indicators of our future operating results.If the revenues we recognize are less than the revenues we expect for a given fiscal period, then we may be unable to reduce our expenses quickly enough to compensate for the shortfall.In addition, our fluctuating operating results may fail to meet the expectations of securities analysts or investors which may cause the price of our common stock to decline. We may need additional capital in the future and may be unable to generate the capital that we will need to sustain our operations. We require significant capital to fund our operations to commercialize KALBITOR and to develop and commercialize other product candidates and ecallantide in other indications.Our future capital requirements will depend on many factors, including: ● future sales levels of KALBITOR and any other commercial products and the profitability of such sales, if any; ● the timing and cost to develop, obtain regulatory approvals for and commercialize other product candidates and additional indications for ecallantide; ● maintaining or expanding our existing collaborative and license arrangements and entering into additional arrangements on terms that are favorable to us; ● the amount and timing of milestone and royalty payments from our collaborators and licensees related to their progress in developing and commercializing products; ● the decision to manufacture, or have third parties manufacture, the materials used in KALBITOR and any other product candidates; ● competing technological and market developments; 21 ● the progress of our development programs; ● the costs of prosecuting, maintaining, defending and enforcing our patents and other intellectual property rights; ● the amount and timing of additional capital equipment purchases; and ● the overall condition of the financial markets. We expect that existing cash, cash equivalents and investments together with anticipated cash flow from product sales and existing product development, collaborations and license fees will be sufficient to support our current operations into 2014.We will need additional funds if our cash requirements exceed our current expectations or if we generate less revenue than we expect. We may seek additional funding through collaborative arrangements, public or private financings, or other means.We may not be able to obtain financing on acceptable terms or at all, and we may not be able to enter into additional collaborative arrangements.Arrangements with collaborators or others may require us to relinquish rights to certain of our technologies, product candidates or products.The terms of any financing may adversely affect the holdings or the rights of our stockholders and if we are unable to obtain funding on a timely basis, we may be required to curtail significantly our research, development or commercialization programs which could adversely affect our business prospects. We depend heavily on the success of our lead product, KALBITOR, which was approved in the United States for treatment of acute attacks of HAE in patients 16 years and older. Our ability to generate product sales will depend on commercial success of KALBITOR in the United States and whether physicians, patients and healthcare payers view KALBITOR as therapeutically effective relative to cost.We initiated the commercial launch of KALBITOR in the United States in February 2010. The commercial success of KALBITOR and our ability to generate and increase product sales and positive cash flow will depend on multiple factors, including the following: ● the number of patients with HAE who are diagnosed with the disease and identified to us; ● the number of patients with HAE who may be treated with KALBITOR; ● acceptance of KALBITOR in the medical community; ● the frequency of HAE patients' use of KALBITOR to treat their acute attacks of HAE; ● HAE patients' ability to obtain and maintain sufficient coverage or reimbursement by third-party payers for the use of KALBITOR; ● our ability to effectively market and distribute KALBITOR in the United States; ● competition from other products that treat HAE; ● the maintenance of marketing approval in the United States and the receipt and maintenance of marketing approval from foreign regulatory authorities; ● our maintenance of commercial manufacturing capabilities through third-party manufacturers; and 22 ● our ability to maintain sufficient inventories to supply KALBITOR for patient use. If we are unable to develop substantial sales of KALBITOR in the United States and commercialize ecallantide in additional countries or if we are significantly delayed or limited in doing so, our business prospects would be adversely affected. Because the target patient population of KALBITOR for treatment of HAE is small and has not been definitively determined, we must be able to successfully identify HAE patients and achieve a significant market share in order to achieve or maintain profitability. The prevalence of HAE patients, which has been estimated at approximately 1 in 10,000 to 1 in 50,000 people around the world, has not been definitively determined.There can be no guarantee that any of our programs will be effective at identifying HAE patients, and the number of HAE patients in the United States may turn out to be lower than expected or patients may not utilize treatment with KALBITOR for all or any of their acute HAE attacks, all or any of which would adversely affect our results of operations and business prospects. If HAE patients are unable to obtain and maintain reimbursement for KALBITOR from government health administration authorities, private health insurers and other organizations, KALBITOR may be too costly for regular use and our ability to generate product sales would be harmed. We may not be able to sell KALBITOR on a profitable basis or our profitability may be reduced if we are required to sell our product at lower than anticipated prices or if reimbursement is unavailable or limited in scope or amount.KALBITOR is more expensive than traditional drug treatments and most patients require some form of third party insurance coverage and/or patient assistance provided by us in order to afford its cost.Our future revenues and profitability will be adversely affected if HAE patients cannot depend on governmental, private and other third-party payers, such as Medicare and Medicaid in the United States or country specific governmental organizations, to defray the cost of KALBITOR.If these entities refuse to provide coverage and reimbursement with respect to KALBITOR or determine to provide a lower level of coverage and reimbursement than anticipated, KALBITOR may be too costly for general use, and physicians may not prescribe it. In addition to potential restrictions on insurance coverage, the amount of reimbursement for KALBITOR may also reduce our ability to profitably commercialize KALBITOR.In the United States and elsewhere, there have been, and we expect there will continue to be, actions and proposals to control and reduce healthcare costs.Government and other third-party payers are challenging the prices charged for healthcare products and increasingly limiting and attempting to limit both coverage and level of reimbursement for prescription drugs. It is possible that we will never have significant KALBITOR sales revenue in order to achieve or sustain future profitability. We may not be able to maintain or expand market acceptance among the medical community or patients for KALBITOR, which would prevent us from achieving or maintaining profitability in the future. We cannot be certain that KALBITOR will continue to maintain or gain additional market acceptance among physicians, patients, healthcare payers, and others.Although we have received regulatory approval for KALBITOR in the United States, such approval does not assure future revenue.We cannot predict whether physicians, other healthcare providers, government agencies or private insurers will continue to determine that KALBITOR is safe and therapeutically effective relative to cost.Medical doctors' willingness to prescribe, and patients' willingness to accept, KALBITOR depends on many factors, including prevalence and severity of adverse side effects in both clinical trials and commercial use, effectiveness of our marketing strategy and the pricing of KALBITOR, publicity concerning our products or competing products, HAE patient's ability to obtain and maintain third-party coverage or reimbursement, and availability of alternative treatments.In addition, the number of acute attacks that are treated with KALBITOR will vary from patient to patient depending upon a variety of factors. 23 If KALBITOR fails tomaintain or gain additional market acceptance, we may not be able to market and sell it successfully, which would limit our ability to generate revenue and adversely affect our results of operations and business prospects. Competition and technological change may make our potential products and technologies less attractive or obsolete. We compete in industries characterized by continuous intense competition and rapid technological change.New developments occur and are expected to continue to occur constantly at a rapid pace.Discoveries or commercial developments by our competitors or others may render some or all of our technologies, products or potential products obsolete or non-competitive. In our PKM angioedema portfolio, our principal focus is on the development and commercialization of human therapeutic products.We plan to conduct research and development programs to develop and test product candidates and demonstrate to appropriate regulatory agencies that these products are safe and effective for therapeutic use in particular indications.Therefore our principal competition going forward, as further described below,is companies thateither are already marketing products in those indications or are developing new products for those indications.Many of our competitors have greater financial resources and experience than we do. For KALBITOR as a treatment for HAE, our principal competitors include: ● Manufacturers of corticosteroids, including danazol, which have been used historically and are still used to treat prophylactically a significant number of identified HAE patients. ● Shire plc— Shire markets its bradykinin receptor antagonist, known as Firazyr® (icatibant), which is administered subcutaneously. Firazyr is approved in the US, Europe, and certain other countries. Firazyr is approved in these markets for the treatment of acute HAE attacks in adult patients.The US and EU labels allow for patients to self-administer Firazyr following training by their healthcare provider.Firazyr has orphan drug designations from the FDA and in Europe. ● CSL Behring— CSL Behring markets a plasma-derived C1-esterase inhibitor, known as Berinert®, which is administered intravenously. Berinert is approved in the US for the treatment of acute abdominal, facial or laryngeal attacks of HAE in adults and adolescents, and has orphan drug designation from the FDA. The FDA has also approved labeling for Berinert to include self-administration after proper training by a healthcare professional.Berinert is also approved in the EU, Japan and several rest-of-world markets for the treatment of acute attacks of HAE.CSL Behring announced in May 2012 that they had commenced an international Phase I/II study of a volume-reduced subcutaneous formulation of C1-INH which will evaluate the pharmacokinetics, pharmacodynamics and safety of various doses of C1-INH. ● ViroPharma Inc. — ViroPharma markets a plasma-derived C1-esterase inhibitor, known as Cinryze®, which is administered intravenously. Cinryze is approved in the US for routine prophylaxis against angioedema attacks in adolescent and adult patients with HAE, and has orphan drug designation from the FDA. The FDA has also approved patient labeling for Cinryze to include self-administration for routine prophylaxis once a patient is properly trained by his or her healthcare provider. ViroPharma has also received approval in the EU where the product is approved for the treatment and pre-procedure prevention of angioedema attacks in adults and adolescents with HAE, and routine prevention of angioedema attacks in adults and adolescents with severe and recurrent attacks of HAE, who are intolerant to or insufficiently protected by oral prevention treatments or patients who are inadequately managed with repeated acute treatment. The EU approval includes a self-administration option for appropriately trained patients. ViroPharma is conducting two Phase 2 trials evaluating subcutaneous administration of Cinryze. 24 ● Pharming Group NV— Pharming markets a recombinant C1-esterase inhibitor, known as Ruconest™, which is administered intravenously.Ruconset is approved in the EU for the treatment of acute HAE attacks in adult patients.In November 2012, Pharming and its US partner Santarus announced positive topline data from their Phase 3 trial for Ruconest. Pharming's recombinant C1-esterase inhibitor has Fast Track status from the FDA and orphan drug designations from the FDA and in Europe. Other competitors for the treatment of HAE are companies that are developing small molecule plasma kallikrein inhibitors, including BioCryst. Additionally, a significant number of companies compete with us in the antibody technology space by offering licenses and/or research services to pharmaceutical and biotechnology companies. Specifically, our phage display technology is one of several in vitro display technologies available to generate libraries of compounds that can be leveraged to discover new antibody products. Companies that compete with us in the display technology space include BioInvent, XOMA, Adimab and several others. Additional platforms that pharmaceutical and biotechnology companies use to identify antibodies that bind to a desired target are in vivo technology platforms which use direct immunization of mice or other species to generate fully human antibodies. Competitors in this space include GenMab, arGEN-X and several others. There are also a number of new technologies directed to the generation of candidate compoundswith novel scaffolds that may possess similar properties to monoclonal antibodies. In addition to the technologies described above, many pharmaceutical companies have either acquired antibody discovery technologies or developed humanized murine antibodies derived from hybridomas.Pharmaceutical companies also develop orally available small molecule compounds directed to the targets for which we and others are seeking to develop antibody, peptide and/or protein products. Furthermore, we may also experience competition from companies that have acquired or may acquire other technologies from universities and other research institutions and that may impact our competitive position. If we fail to comply with continuing regulations, we could lose our approvals to market KALBITOR, and our business would be adversely affected. We cannot guarantee that we will be able to maintain our regulatory approval for KALBITOR in the United States. We and our current and future partners, contract manufacturers and suppliers are subject to rigorous and extensive regulation by the FDA, other federal and state agencies, and governmental authorities in other countries.These regulations continue to apply after product approval, and cover, among other things, testing, manufacturing, quality control, labeling, advertising, promotion, adverse event reporting requirements, and export of biologics. As a condition of approval for marketing KALBITOR in the United States and other jurisdictions, the FDA or governmental authorities in those jurisdictions may require us to conduct additional clinical trials.For example, in connection with the approval of KALBITOR in the United States, we have agreed to conduct a Phase 4 clinical study to evaluate immunogenicity and hypersensitivity with exposure to KALBITOR for treatment of acute attacks of HAE.The FDA can propose to withdraw approval if new clinical data or information shows that KALBITOR is not safe for use or determines that such study is inadequate.We are required to report any serious and unexpected adverse experiences and certain quality problems with KALBITOR to the FDA and other health agencies.We, the FDA or another health agency may have to notify healthcare providers of any such developments.The discovery of any previously unknown problems with KALBITOR or its manufacturer may result in restrictions on KALBITOR and the manufacturer or manufacturing facility, including withdrawal of KALBITOR from the market.Certain changes to an approved product, including the way it is manufactured or promoted, often require prior regulatory approval before the product as modified may be marketed. 25 Our third-party manufacturing facilities were subjected to inspection prior to grant of marketing approval and are subject to continued review and periodic inspections by the regulatory authorities.Any third party we would use to manufacture KALBITOR for sale must also be licensed by applicable regulatory authorities.Although we have established a corporate compliance program, we cannot guarantee that we or our third party vendors are and will continue to be in compliance with all applicable laws and regulations. Failure to comply with the laws, including statutes and regulations, administered by the FDA or other agencies could result in: ● administrative and judicial sanctions, including warning letters; ● fines and other civil penalties; ● withdrawal of a previously granted approval; ● interruption of production; ● operating restrictions; ● product recall or seizure; injunctions; and ● criminal prosecution. The discovery of previously unknown problems with a product, including KALBITOR, or the facility used to produce the product could result in a regulatory authority imposing restrictions on us, or could cause us to voluntarily adopt such restrictions, including withdrawal of KALBITOR from the market. If we do not maintain our regulatory approval for KALBITOR in the United States, our results of operations and business prospects will be materially harmed. If the use of KALBITOR harms people, or is perceived to harm patients even when such harm is unrelated to KALBITOR, our regulatory approvals could be revoked or otherwise negatively affected and we could be subject to costly and damaging product liability claims. The testing, manufacturing, marketing and sale of drugs for use in humans exposes us to product liability risks.Side effects and other problems from using KALBITOR could: ● lessen the frequency with which physicians decide to prescribe KALBITOR; ● encourage physicians to stop prescribing KALBITOR to their patients who previously had been prescribed KALBITOR; ● cause serious adverse events and give rise to product liability claims against us; and ● result in our need to withdraw or recall KALBITOR from the marketplace. Some of these risks are unknown at this time. We have tested KALBITOR in only a limited number of patients.As more patients begin to use KALBITOR, new risks and side effects may be discovered, and risks previously viewed as inconsequential could be determined to be significant.Previously unknown risks and adverse effects of KALBITOR may also be discovered in connection with unapproved and unsolicited, or off-label, uses of KALBITOR.We do not promote, or in any way support or encourage the promotion of KALBITOR for off-label uses in violation of relevant law, but current regulations allow physicians to use products for off-label uses.In addition, we expect to study ecallantide in diseases other than HAE in controlled clinical settings, and expect independent investigators to do so as well.In the event of any new risks or adverse effects discovered as new patients are treated for HAE, regulatory authorities may modify or revoke their approvals and we may be required to conduct additional clinical trials, make changes in labeling of KALBITOR, reformulate KALBITOR or make changes and obtain new approvals for our and our suppliers' manufacturing facilities.We may also experience a significant drop in the potential sales of KALBITOR, an increase in costs, experience harm to our reputation and the reputation of KALBITOR in the marketplace or become subject to government investigations or lawsuits, including class actions.Any of these results could decrease or prevent any sales of KALBITOR or substantially increase the costs and expenses of commercializing and marketing KALBITOR. 26 We may be sued by people who use KALBITOR, whether as a prescribed therapy, during a clinical trial, during an investigator initiated study, or otherwise.Any informed consents or waivers obtained from people who enroll in our trials or use KALBITOR may not protect us from liability or litigation.Our product liability insurance may not cover all potential types of liabilities or may not cover certain liabilities completely.Moreover, we may not be able to maintain our insurance on acceptable terms.In addition, negative publicity relating to the use of KALBITOR or a product candidate, or to a product liability claim, may make it more difficult, or impossible, for us to market and sell KALBITOR.As a result of these factors, a product liability claim, even if successfully defended, could have a material adverse effect on our business, financial condition or results of operations. During the course of treatment, patients may suffer adverse events, including death, for reasons that may or may not be related to KALBITOR.Such events could subject us to costly litigation, require us to pay substantial amounts of money to injured patients, delay, negatively impact or end our opportunity to receive or maintain regulatory approval to market KALBITOR, or require us to suspend or abandon our commercialization efforts.Even in a circumstance in which we do not believe that an adverse event is related to KALBITOR, the investigation into the circumstance may be time consuming, costly or may be inconclusive.These investigations may interrupt our sales efforts, delay our regulatory approval process in other countries, or impact and limit the type of regulatory approvals KALBITOR receives or maintains. Although we obtained regulatory approval of KALBITOR for the treatment of acute attacks of HAE in patients 16 years and older in the United States, we may be unable to obtain regulatory approval for ecallantide in any other territory. Governments in countries outside the United States also regulate drugs distributed in such countries and facilities in such countries where such drugs are manufactured, and obtaining their approvals can also be lengthy, expensive and highly uncertain.The approval process varies from country to country and the requirements governing the conduct of clinical trials, product manufacturing, product licensing, pricing and reimbursement vary greatly from country to country.In certain jurisdictions, we are required to finalize operational, reimbursement, price approval and funding processes prior to marketing our products.We may not receive regulatory approval for ecallantide in countries other than the United States on a timely basis, if ever.Even if approval is granted in any such country, the approval may require limitations on the indicated uses for which the drug may be marketed.Failure to obtain regulatory approval for ecallantide in territories outside the United States could have a material adverse effect on our business prospects. If we are unable to maintain effective sales, marketing and distribution capabilities, or to enter into agreements with third parties to do so, we will be unable to successfully commercialize KALBITOR. We are marketing and selling KALBITOR ourselves in the United States and have only limited experience with marketing, sales or distribution of drug products. If we are unable to adequately establish the capabilities to sell, market and distribute KALBITOR, either ourselves or by entering into agreements with others, or to maintain such capabilities, we will not be able to successfully sell KALBITOR.In that event, we will not be able to generate significant product sales.We cannot guarantee that we will be able to establish and maintain our own capabilities or enter into and maintain any marketing or distribution agreements with third-party providers on acceptable terms, if at all. In the United States, we sell KALBITOR through a limited distribution network.This distribution network includes wholesale, specialty pharmacy and service arrangements, including a call center to support KALBITOR’s commercialization, and a service agreement with Walgreens, which provides nursing services for home administration of KALBITOR.Additionally, in 2013, we plan to expand our distribution network through a limited number of additional specialty pharmacy arrangements.Our distributors do not set or determine demand for KALBITOR.We expect our distribution arrangements to continue for the foreseeable future through an extension or replacement of our current agreements.Our ability to successfully commercialize KALBITOR will depend, in part, on the extent to which we are able to provide adequate distribution of KALBITOR to patients through our distributors.It is possible that our distributors could change their policies or fees, or both, at some time in the future.This could result in their refusal to distribute smaller volume products such as KALBITOR, or cause higher product distribution costs, lower margins or the need to find alternative methods of distributing KALBITOR.Although we have contractual remedies to mitigate these risks for the term of the contract with ABSG and we also believe we can find alternative distributors on relatively short notice, our product sales during that period of time may suffer and we may incur additional costs to replace a distributor.A significant reduction in product sales to our distributors, any cancellation of orders they have made with us or any failure to pay for the products we have shipped to them could materially and adversely affect our results of operations and financial condition. 27 We have hired sales and marketing professionals for the commercialization of KALBITOR throughout the United States.Even with these sales and marketing personnel, we may not have the necessary size and experience of the sales and marketing force and the appropriate distribution capabilities necessary to successfully market and sell KALBITOR.Establishing and maintaining sales, marketing and distribution capabilities are expensive and time-consuming.Our expenses associated with building up and maintaining the sales force and distribution capabilities may be disproportional compared to the revenues we may be able to generate on sales of KALBITOR.We cannot guarantee that we will be successful in commercializing KALBITOR and a failure to do so would adversely affect our business prospects. If we market KALBITOR in a manner that violates healthcare fraud and abuse laws, we may be subject to civil or criminal penalties. In addition to FDA and related regulatory requirements, we are subject to health care "fraud and abuse" laws, such as the federal False Claims Act, the anti-kickback provisions of the federal Social Security Act, and other state and federal laws and regulations.Federal and state anti-kickback laws prohibit, among other things, knowingly and willfully offering, paying, soliciting or receiving remuneration to induce, or in return for purchasing, leasing, ordering or arranging for the purchase, lease or order of any health care item or service reimbursable under Medicare, Medicaid, or other federally or state financed health care programs.This statute has been interpreted to apply to arrangements between pharmaceutical manufacturers on the one hand and prescribers, patients, purchasers and formulary managers on the other.Although there are a number of statutory exemptions and regulatory safe harbors protecting certain common activities from prosecution, the exemptions and safe harbors are drawn narrowly, and practices that involve remuneration intended to induce prescribing, purchasing, or recommending may be subject to scrutiny if they do not qualify for an exemption or safe harbor. Federal false claims laws prohibit any person from knowingly presenting, or causing to be presented, a false claim for payment to the federal government, or knowingly making, or causing to be made, a false statement to get a false claim paid.Pharmaceutical companies have been prosecuted under these laws for a variety of alleged promotional and marketing activities, such as allegedly providing free product to customers with the expectation that the customers would bill federal programs for the product; reporting to pricing services inflated average wholesale prices that were then used by federal programs to set reimbursement rates; engaging in promotion for uses that the FDA has not approved, or "off-label" uses, that caused claims to be submitted to Medicaid for non-covered off-label uses; and submitting inflated best price information to the Medicaid Rebate Program. Although based on their medical judgment, physicians are permitted to prescribe products for indications other than those cleared or approved by the FDA, manufacturers are prohibited from promoting their products for such off-label uses.We market KALBITOR in the U.S. according to its FDA approved label for acute attacks of HAE in patients 16 years and older and provide promotional materials to physicians regarding the use of KALBITOR for this indication.Although we believe our marketing, promotional materials do not constitute off-label promotion of KALBITOR, the FDA may disagree.If the FDA determines that our promotional materials, training or other activities constitute off-label promotion of KALBITOR, it could request that we modify our training or promotional materials or other activities or subject us to regulatory enforcement actions, including the issuance of a warning letter, injunction, seizure, civil fine and criminal penalties.It is also possible that other federal, state or foreign enforcement authorities might take action if they believe that the alleged improper promotion led to the submission and payment of claims for an unapproved use, which could result in significant fines or penalties under other statutory authorities, such as laws prohibiting false claims for reimbursement.Even if it is later determined we are not in violation of these laws, we may be faced with negative publicity, incur significant expenses defending our position and have to divert significant management resources from other matters. 28 The majority of states also have statutes or regulations similar to the federal anti-kickback law and false claims laws, which apply to items and services reimbursed under Medicaid and other state programs, or, in several states, apply regardless of the payer.Sanctions under these federal and state laws may include civil monetary penalties, exclusion of a manufacturer's products from reimbursement under government programs, criminal fines, and imprisonment.Even if we are not determined to have violated these laws, government investigations into these issues typically require the expenditure of significant resources and generate negative publicity, which would also harm our financial condition.Because of the breadth of these laws and the narrowness of the safe harbors and because government scrutiny in this area is high, it is possible that some of our business activities could come under that scrutiny. In recent years, several states have enacted legislation requiring pharmaceutical companies to establish marketing compliance programs, and file periodic reports with the state or make periodic public disclosures on sales, marketing, pricing, clinical trials, and other activities.Many of these requirements are new and uncertain, and the penalties for failure to comply with these requirements are unclear.Nonetheless, although we have established compliance policies that comport with the Code of Interactions with Healthcare Providers adopted by Pharmaceutical Research Manufacturers of America (PhRMA Code) and the Office of Inspector General's (OIG) Compliance Program Guidance for Pharmaceutical Manufacturers, if we are found not to be in full compliance with these laws, we could face enforcement action and fines and other penalties, and could receive adverse publicity. The FDA or similar agencies in other jurisdictions may require us to restrict the distribution or use of KALBITOR or other future products or take other potentially limiting or costly actions if we or others identify side effects after the product is on the market. The FDA has required that we implement a REMS for KALBITOR and conduct post-marketing studies to assess a risk of hypersensitivity reactions, including anaphylaxis.The REMS consisted of a communication plan to healthcare providers which was completed in February 2012.The FDA and other regulatory agencies could impose new requirements or change existing regulations or promulgate new ones at any time that may affect our ability to obtain or maintain approval of KALBITOR or future products or require significant additional costs to obtain or maintain such approvals.For example, the FDA or similar agencies in other jurisdictions may require us to restrict the distribution or use of KALBITOR if we or others identify side effects after KALBITOR and/or future products are on the market.Changes in KALBITOR's approval or restrictions on its use could make it difficult to achieve market acceptance, and we may not be able to market and sell KALBITOR or continue to sell it, successfully, or at all, which would limit our ability to generate product sales and adversely affect our results of operations and business prospects. 29 We rely on third-party manufacturers to produce our preclinical and clinical drug supplies and commercial supplies of KALBITOR and we intend to rely on third parties to produce any future approved product candidates.Any failure by a third-party manufacturer to produce supplies for us may delay or impair our ability to develop, obtain regulatory approval for or commercialize our product candidates. We have relied upon a small number of third-party manufacturers for the manufacture of our product candidates for preclinical, clinical testing and commercial purposes and intend to continue to do so in the future.As a result, we depend on collaborators, partners, licensees and other third parties to manufacture clinical and commercial scale quantities of our biopharmaceutical candidates in a timely and effective manner and in accordance with government regulations.If these third party arrangements are not successful, it will adversely affect our ability to develop, obtain regulatory approval for or commercialize our product candidates. We have identified only a few vendors with facilities that are capable of producing material for preclinical, clinical studies and for commercial purposes and we cannot assure you that they will be able to supply sufficient clinical materials on a timely basis during the clinical development or commercialization of our biopharmaceutical candidates.Reliance on third-party manufacturers entails risks to which we would not be subject if we manufactured product candidates ourselves, including reliance on the third party for regulatory compliance and quality assurance, the possibility of breach of the manufacturing agreement by the third party because of factors beyond our control (including a failure to synthesize and manufacture our product candidates in accordance with our product specifications) and the possibility of termination or nonrenewal of the agreement by the third party, based on its own business priorities, at a time that is costly or damaging to us.In addition, the FDA and other regulatory authorities require that our product candidates be manufactured according to cGMP and similar foreign standards.Any failure by our third-party manufacturers to comply with cGMP or failure to scale up manufacturing processes, including any failure to deliver sufficient quantities of product candidates in a timely manner, could lead to a delay in, or failure to obtain, regulatory approval of any of our product candidates. In addition, as our drug development pipeline increases and matures, we will have a greater need for clinical trial and commercial manufacturing capacity.We do not own or operate manufacturing facilities for the production of clinical or commercial quantities of our product candidates and we currently have no plans to build our own clinical or commercial scale manufacturing capabilities.To meet our projected needs for commercial manufacturing, third parties with whom we currently work will need to increase their scale of production or we will need to secure alternate suppliers. We are dependent on a single contract manufacturer to produce ecallantide drug substance and another to fill, label and package ecallantide drug product into the final form, which may adversely affect our ability to commercialize KALBITOR and other potential ecallantide products. We currently rely on Fujifilm to produce the bulk drug substance used in the manufacture of KALBITOR and other potential ecallantide products.In addition, ecallantide drug substance is filled, labeled and packaged into the final form of KALBITOR drug product by Hollister-Stier under a commercial supply agreement.Our business, therefore, faces risks of difficulties with, and interruptions in, performance by Fujifilm and Hollister-Stier, the occurrence of which could adversely impact the availability and/or sales of KALBITOR and other potential ecallantide products in the future.The failure of Fujifilm or Hollister-Stier to supply manufactured product on a timely basis or at all, or to manufacture our drug substance in compliance with our specifications or applicable quality requirements or in volumes sufficient to meet demand could adversely affect our ability to sell KALBITOR and other potential ecallantide products, could harm our relationships with our collaborators or customers and could negatively affect our revenues and operating results.If the operations of Fujifilm or Hollister-Stier are disrupted, we may be forced to secure alternative sources of supply, which may be unavailable on commercially acceptable terms, cause delays in our ability to deliver products to our customers, increase our costs and negatively affect our operating results. In addition, failure to comply with applicable good manufacturing practices and other governmental regulations and standards could be the basis for action by the FDA or corresponding foreign agency to withdraw approval for KALBITOR or any other product previously granted to us and for other regulatory action, including recall or seizure, fines, imposition of operating restrictions, total or partial suspension of production or injunctions. We currently have a long-term commercial supply agreement with Fujifilm, under which FujiFilm has committed to be available to manufacture ecallantide drug substance through 2020.In addition, we believe that our existing supply of ecallantide drug substance will be sufficient to supply all ongoing studies relating to ecallantide and KALBITOR and to meet anticipated market demand into 2016.These estimates are subject to changes in market conditions and other factors beyond our control.If Fujifilm or Hollister-Stier is unable to dependably meet our demands for ecallantide drug substance or product, it could adversely affect our ability to further develop and commercialize KALBITOR and other potential ecallantide products, generate revenue from product sales, increase our costs and negatively affect our operating results. 30 Any new biopharmaceutical product candidates we develop must undergo rigorous clinical trials which could substantially delay or prevent their development or marketing. In addition to KALBITOR, we are evaluating ecallantide in further indications and are developing DX-2930, another potential biopharmaceutical product.Before we can commercialize any biopharmaceutical product candidate, we must engage in a rigorous clinical trial and regulatory approval process mandated by the FDA and analogous foreign regulatory agencies.This process is lengthy and expensive, and approval is never certain. Positive results from preclinical studies and early clinical trials do not ensure positive results in late stage clinical trials designed to permit application for regulatory approval.We cannot accurately predict when planned clinical trials will begin or be completed.Many factors affect patient enrollment, including the size of the patient population, the proximity of patients to clinical sites, the eligibility criteria for the trial, alternative therapies, competing clinical trials and new drugs approved for the conditions that we are investigating.As a result of all of these factors, our future trials may take longer to enroll patients than we anticipate.Such delays may increase our costs and slow down our product development and the regulatory approval process.Our product development costs will also increase if we need to perform more or larger clinical trials than planned.The occurrence of any of these events will delay our ability to commercialize products, generate revenue from product sales and impair our ability to become profitable, which may cause us to have insufficient capital resources to support our operations. Products that we or our collaborators develop could take a significantly longer time to gain regulatory approval than we expect or may never gain approval.If we or our collaborators do not receive these necessary approvals, we will not be able to generate substantial product or royalty revenues and may not become profitable.We and our collaborators may encounter significant delays or excessive costs in our efforts to secure regulatory approvals.Factors that raise uncertainty in obtaining these regulatory approvals include the following: ● we or our collaborators must demonstrate through clinical trials that the proposed product is safe and effective for its intended use; ● we have limited experience in conducting the clinical trials necessary to obtain regulatory approval; and ● data obtained from preclinical and clinical activities are subject to varying interpretations, which could delay, limit or prevent regulatory approvals. Regulatory authorities may delay, suspend or terminate clinical trials at any time if they believe that the patients participating in trials are being exposed to unacceptable health risks or if they find deficiencies in the clinical trial procedures.There is no guarantee that we will be able to resolve such issues, either quickly, or at all.In addition, our or our collaborators' failure to comply with applicable regulatory requirements may result in criminal prosecution, civil penalties and other actions that could impair our ability to conduct our business. We rely on third parties to conduct clinical trials and to perform certain regulatory processes, which may adversely affect our ability to commercialize any biopharmaceuticals that we may develop. We have hired experienced clinical development and regulatory staff to develop and supervise our clinical trials and regulatory processes.However, we will remain dependent upon third party contract research organizations to carry out some of our clinical and preclinical research studies for the foreseeable future.As a result, we have had and will continue to have less control over the conduct of the clinical trials, the timing and completion of the trials, the required reporting of adverse events and the management of data developed through the trials than would be the case if we were relying entirely upon our own staff.Communicating with outside parties can also be challenging, potentially leading to mistakes as well as difficulties in coordinating activities.Outside parties may have staffing difficulties, may undergo changes in priorities or may become financially distressed, adversely affecting their willingness or ability to conduct our trials.We may also experience unexpected cost increases that are beyond our control. 31 Problems with the timeliness or quality of the work of a contract research organization may lead us to seek to terminate the relationship and use an alternative service provider.However, changing our service provider may be costly and may delay our trials, and contractual restrictions may make such a change difficult or impossible.Additionally, it may be impossible to find a replacement organization that can conduct our trials in an acceptable manner and at an acceptable cost. Government regulation of drug development is costly, time consuming and fraught with uncertainty, and our products in development cannot be sold if we do not gain regulatory approval. We and our licensees and partners conduct research, preclinical testing and clinical trials for our product candidates.These activities are subject to extensive regulation by numerous state and federal governmental authorities in the United States, such as the FDA, as well as foreign countries, such as the EMEA in European countries, Canada and Australia.Currently, we are required in the United States and in foreign countries to obtain approval from those countries' regulatory authorities before we can manufacture (or have our third-party manufacturers produce), market and sell our products in those countries.The FDA and other United States and foreign regulatory agencies have substantial authority to fail to approve commencement of, suspend or terminate clinical trials, require additional testing and delay or withhold registration and marketing approval of our product candidates. Obtaining regulatory approval has been and continues to be increasingly difficult and costly and takes many years; and, if obtained, is costly to maintain.With the occurrence of a number of high profile safety events with certain pharmaceutical products, regulatory authorities, and in particular the FDA, members of Congress, the United States Government Accountability Office (GAO), Congressional committees, private health/science foundations and organizations, medical professionals, including physicians and investigators, and the general public are increasingly concerned about potential or perceived safety issues associated with pharmaceutical and biological products, whether under study for initial approval or already marketed. This increasing concern has produced greater scrutiny, which may lead to fewer treatments being approved by the FDA or other regulatory bodies, as well as restrictive labeling of a product or a class of products for safety reasons, potentially including a boxed warning or additional limitations on the use of products, pharmacovigilance programs for approved products or requirement of risk management activities related to the promotion and sale of a product. If regulatory authorities determine that we or our licensees or partners conducting research and development activities on our behalf have not complied with regulations in the research and development of a product candidate, new indication for an existing product or information to support a current indication, then they may not approve the product candidate or new indication or maintain approval of the current indication in its current form or at all, and we will not be able to market and sell it.If we were unable to market and sell our product candidates, our business and results of operations would be materially and adversely affected. Product liability and other claims arising in connection with the testing of our product candidates in human clinical trials may reduce demand for our products or result in substantial damages. We face an inherent risk of product liability exposure related to KALBITOR and the testing of our product candidates in human clinical trials. 32 An individual may bring a product liability claim against us if KALBITOR or one of our product candidates causes, or merely appears to have caused, an injury.Moreover, in some of our clinical trials, we test our product candidates in indications where the onset of certain symptoms or "attacks" could be fatal.Although the protocols for these trials include emergency treatments in the event a patient appears to be suffering a potentially fatal incident, patient deaths may nonetheless occur.As a result, we may face additional liability if we are found or alleged to be responsible for any such deaths. These types of product liability claims may include but are not limited to: ● decreased demand for KALBITOR or any other product candidates; ● injury to our reputation; ● withdrawal of clinical trial volunteers; ● related litigation costs; and ● substantial monetary awards to plaintiffs. Although we currently maintain product liability insurance, we may not have sufficient insurance coverage, and we may not be able to obtain sufficient coverage at a reasonable cost.Our inability to obtain product liability insurance at an acceptable cost or to otherwise protect against potential product liability claims could prevent or inhibit the commercialization of any products that we or our collaborators develop, including KALBITOR.If we are successfully sued for any injury caused by our products or processes, then our liability could exceed our product liability insurance coverage and our total assets. If we fail to establish and maintain strategic license, research and collaborative relationships, or if our collaborators are not able to successfully develop and commercialize product candidates, our ability to generate revenues could be adversely affected. Our business strategy includes leveraging certain product candidates, as well as our proprietary phage display technology, through collaborations and licenses that are structured to generate revenues through license fees, technical and clinical milestone payments, and royalties.We have entered into, and anticipate continuing to enter into, collaborative and other similar types of arrangements with third parties to develop, manufacture and market drug candidates and drug products. In addition, for us to continue to receive any significant payments from our LFRP related licenses and collaborations and generate sufficient revenues to meet the required payments under our agreement with HC Royalty, the relevant product candidates must advance through clinical trials, establish safety and efficacy, and achieve regulatory approvals, obtain market acceptance and generate revenues. Reliance on license and collaboration agreements involves a number of risks as our licensees and collaborators: ● are not obligated to develop or market product candidates discovered using our phage display technology; ● may not perform their obligations as expected, or may pursue alternative technologies or develop competing products; ● control many of the decisions with respect to research, clinical trials and commercialization of product candidates we discover or develop with them or have licensed to them; 33 ● may terminate their collaborative arrangements with us under specified circumstances, including, for example, a change of control, with short notice; and ● may disagree with us as to whether a milestone or royalty payment is due or as to the amount that is due under the terms of our collaborative arrangements. We cannot be assured we will be able to maintain our current licensing and collaborative efforts, nor can we assure the success of any current or future licensing and collaborative relationships.An inability to establish new relationships on terms favorable to us, work successfully with current licensees and collaborators, or failure of any significant portion of our LFRP related licensing and collaborative efforts would result in a material adverse impact on our business, operating results and financial condition. Our success depends significantly upon our ability to obtain and maintain intellectual property protection for our products and technologies and upon third parties not having or obtaining patents that would limit or prevent us from commercializing any of our products. We face risks and uncertainties related to our intellectual property rights.For example: ● we may be unable to obtain or maintain patent or other intellectual property protection for any products or processes that we may develop or have developed; ● third parties may obtain patents covering the manufacture, use or sale of these products or processes, which may prevent us from commercializing any of our products under development globally or in certain regions; or ● our patents or any future patents that we may obtain may not prevent other companies from competing with us by designing their products or conducting their activities so as to avoid the coverage of our patents. Patent rights relating to our phage display technology are central to our LFRP.In countries where we do not have and/or have not applied for phage display patent rights, we will be unable to prevent others from using phage display or developing or selling products or technologies derived using phage display.In addition, in jurisdictions where we have phage display patent rights, we may be unable to prevent others from selling or importing products or technologies derived elsewhere using phage display.Any inability to protect and enforce such phage display patent rights, whether by any inability to license or any invalidity of our patents or otherwise, could negatively affect future licensing opportunities and revenues from existing agreements under the LFRP. In all of our activities, we also rely substantially upon proprietary materials, information, trade secrets and know-how to conduct our research and development activities and to attract and retain collaborators, licensees and customers.Although we take steps to protect our proprietary rights and information, including the use of confidentiality and other agreements with our employees and consultants and in our academic and commercial relationships, these steps may be inadequate, these agreements may be violated, or there may be no adequate remedy available for a violation.Also, our trade secrets or similar technology may otherwise become known to, or be independently developed or duplicated by, our competitors. 34 Before we and our collaborators can market some of our processes or products, we and our collaborators may need to obtain licenses from other parties who have patent or other intellectual property rights covering those processes or products.Third parties have patent rights related to phage display, particularly in the area of antibodies.While we have gained access to key patents in the antibody area through the cross licenses with Affimed Therapeutics AG, Affitech AS, Biosite Incorporated (now owned by Alere Inc.), Cambridge Antibody Technology Limited or CAT (now known as MedImmune Limited and owned by AstraZeneca), Domantis Limited (a wholly-owned subsidiary of GlaxoSmithKline), Genentech, Inc. and XOMA Ireland Limited, other third party patent owners may contend that we need a license or other rights under their patents in order for us to commercialize a process or product.In addition, we may choose to license patent rights from other third parties.In order for us to commercialize a process or product, we may need to license the patent or other rights of other parties.If a third party does not offer us a needed license or offers us a license only on terms that are unacceptable, we may be unable to commercialize one or more of our products.If a third party does not offer a needed license to our collaborators and as a result our collaborators stop work under their agreement with us, we might lose future milestone payments and royalties, which would adversely affect us.If we decide not to seek a license, or if licenses are not available on reasonable terms, we may become subject to infringement claims or other legal proceedings, which could result in substantial legal expenses.If we are unsuccessful in these actions, adverse decisions may prevent us from commercializing the affected process or products and could require us to pay substantial monetary damages. We seek affirmative rights of license or ownership under existing patent rights relating to phage display technology of others.For example, through our patent licensing program, we have secured a limited freedom to practice some of these patent rights pursuant to our standard license agreement, which contains a covenant by the licensee that it will not sue us under certain of the licensee's phage display improvement patents.We cannot guarantee, however, that we will be successful in enforcing any agreements from our licensees, including agreements not to sue under their phage display improvement patents, or in acquiring similar agreements in the future, or that we will be able to obtain commercially satisfactory licenses to the technology and patents of others.If we cannot obtain and maintain these licenses and enforce these agreements, this could have a material adverse impact on our business. Proceedings to obtain, enforce or defend patents and to defend against charges of infringement are time consuming and expensive activities.Unfavorable outcomes in these proceedings could limit our patent rights and our activities, which could materially affect our business. Obtaining, protecting and defending against patent and proprietary rights can be expensive.For example, if a competitor files a patent application claiming technology also invented by us, we may have to participate in an expensive and time-consuming interference proceeding before the United States Patent and Trademark Office to address who was first to invent the subject matter of the claim and whether that subject matter was patentable.Moreover, an unfavorable outcome in an interference proceeding could require us to cease using the technology or to attempt to license rights to it from the prevailing party.Our business would be harmed if a prevailing third party does not offer us a license on terms that are acceptable to us.In patent offices outside the United States, we may be forced to respond to third party challenges to our patents. The issues relating to the validity, enforceability and possible infringement of our patents present complex factual and legal issues that we periodically reevaluate.Third parties have patent rights related to phage display, particularly in the area of antibodies.While we have gained access to key patents in the antibody area through our cross-licensing agreements with Affimed, Affitech, Biosite, Domantis, Genentech, XOMA and CAT, other third party patent owners may contend that we need a license or other rights under their patents in order for us to commercialize a process or product.In addition, we may choose to license patent rights from third parties.While we believe that we will be able to obtain any needed licenses, we cannot assure you that these licenses, or licenses to other patent rights that we identify as necessary in the future, will be available on reasonable terms, if at all.If we decide not to seek a license, or if licenses are not available on reasonable terms, we may become subject to infringement claims or other legal proceedings, which could result in substantial legal expenses.If we are unsuccessful in these actions, adverse decisions may prevent us from commercializing the affected process or products.Moreover, if we are unable to maintain the covenants with regard to phage display improvements that we obtain from our licensees through our patent licensing program and the licenses that we have obtained to third party phage display patent rights, it could have a material adverse effect on our business. We would expect to incur substantial costs in connection with any litigation or patent proceeding.In addition, our management's efforts would be diverted, regardless of the results of the litigation or proceeding.An unfavorable result could subject us to significant liabilities to third parties, require us to cease manufacturing or selling the affected products or using the affected processes, require us to license the disputed rights from third parties or result in awards of substantial damages against us.Our business will be harmed if we cannot obtain a license, can obtain a license only on terms we consider to be unacceptable or if we are unable to redesign our products or processes to avoid infringement. 35 In all of our activities, we substantially rely on proprietary materials and information, trade secrets and know-how to conduct research and development activities and to attract and retain collaborative partners, licensees and customers.Although we take steps to protect these materials and information, including the use of confidentiality and other agreements with our employees and consultants in both academic commercial relationships, we cannot assure you that these steps will be adequate, that these agreements will not be violated, or that there will be an available or sufficient remedy for any such violation, or that others will not also develop the same or similar proprietary information. Failure to meet our HC Royalty debt service obligations could adversely affect our financial condition and our loan agreement obligations could impair our operating flexibility. Our loans from an affiliate of HC Royalty have an aggregate principal balance of $81.2 million at December 31, 2012.The loans bear interest at a rate of 12% per annum, payable quarterly, will mature in August 2018, and can be repaid without penalty beginning in August 2015. In connection with this loan, we have entered into a security agreement granting HC Royalty a security interest in the intellectual property related to the LFRP and the revenues generated by us through licenses of our intellectual property related to the LFRP.We are required to repay the loans based on a percentage of LFRP related revenues, including royalties, milestones, and license fees received by us under the LFRP.If the LFRP revenues for any quarterly period are insufficient to cover the cash interest due for that period, the deficiency may be added to the outstanding loan principal or paid in cash by us.In the event of certain changes of control or mergers or sales of all or substantially all of our assets, any or all of the loans may become due and payable at HC Royalty’s option, including a prepayment premium obligation which will expire in August 2015.We must comply with certain loan covenants which if not observed could make all loan principal, interest and all other amounts payable under the loans immediately due and payable. Our obligations under the HC Royalty agreement require that we dedicate a substantial portion of cash flow from our LFRP receipts to service the loans, which will reduce the amount of cash flow available for other purposes while the loan is outstanding.If the LFRP fails to generate sufficient receipts to fund quarterly principal and interest payments to HC Royalty, we will be required to fund such obligations from cash on hand or from other sources, further decreasing the funds available to operate our business.In the event that amounts due under the loans is accelerated, payment would significantly reduce our cash, cash equivalents and short-term investments and we may not have sufficient funds to pay the debt if any of it is accelerated. As a result of the security interest granted to HC Royalty, we are restricted in our ability to sell our rights to part or all of those assets, or take certain other actions, without first obtaining permission from HC Royalty.This requirement could delay, hinder or condition our ability to enter into corporate partnerships or strategic alliances with respect to these assets. The obligations and restrictions under the HC Royalty agreement may limit our operating flexibility, make it difficult to pursue our business strategy and make us more vulnerable to economic downturns and adverse developments in our business. If we lose or are unable to hire and retain qualified personnel, then we may not be able to develop our products or processes. We are highly dependent on qualified scientific and management personnel, and we face intense competition from other companies and research and academic institutions for qualified personnel.If we lose an executive officer, a manager of one of our principal business units or research programs, or a significant number of any of our staff or are unable to hire and retain qualified personnel, then our ability to develop and commercialize our products and processes may be delayed which would have an adverse effect on our business, financial condition, and results of operations. 36 We use and generate hazardous materials in our business, and any claims relating to the improper handling, storage, release or disposal of these materials could be time-consuming and expensive. Our phage display research and development involves the controlled storage, use and disposal of chemicals and solvents, as well as biological and radioactive materials.We are subject to foreign, federal, state and local laws and regulations governing the use, manufacture and storage and the handling and disposal of materials and waste products.Although we believe that our safety procedures for handling and disposing of these hazardous materials comply with the standards prescribed by laws and regulations, we cannot completely eliminate the risk of contamination or injury from hazardous materials.If an accident occurs, an injured party could seek to hold us liable for any damages that result and any liability could exceed the limits or fall outside the coverage of our insurance.We may not be able to maintain insurance on acceptable terms, or at all.We may incur significant costs to comply with current or future environmental laws and regulations. Our business is subject to risks associated with international contractors and exchange rate risk. None of our business is conducted in currencies other than the United States dollar.We do, however, rely on an international contract manufacturer for the production of our drug substance for ecallantide.We recognize foreign currency gains or losses arising from our transactions in the period in which we incur those gains or losses.As a result, currency fluctuations among the United States dollar and the currencies in which we do business have caused foreign currency transaction gains and losses in the past and will likely do so in the future.Because of the variability of currency exposures and the potential volatility of currency exchange rates, we may suffer significant foreign currency transaction losses in the future due to the effect of exchange rate fluctuations. Compliance with changing regulations relating to corporate governance and public disclosure may result in additional expenses. Keeping abreast of, and in compliance with, changing laws, regulations, and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations, and NASDAQ Global Market rules, have required an increased amount of management attention and external resources.We intend to invest all reasonably necessary resources to comply with evolving corporate governance and public disclosure standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. We may not succeed in acquiring technology and integrating complementary businesses. We may acquire additional technology and complementary businesses in the future.Acquisitions involve many risks, any one of which could materially harm our business, including: ● the diversion of management's attention from core business concerns; ● the failure to exploit acquired technologies effectively or integrate successfully the acquired businesses; ● the loss of key employees from either our current business or any acquired businesses; and ● the assumption of significant liabilities of acquired businesses. 37 We may be unable to make any future acquisitions in an effective manner.In addition, the ownership represented by the shares of our common stock held by our existing stockholders will be diluted if we issue equity securities in connection with any acquisition.If we make any significant acquisitions using cash consideration, we may be required to use a substantial portion of our available cash.If we issue debt securities to finance acquisitions, then the debt holders would have rights senior to the holders of shares of our common stock to make claims on our assets and the terms of any debt could restrict our operations, including our ability to pay dividends on our shares of common stock.Acquisition financing may not be available on acceptable terms, or at all.In addition, we may be required to amortize significant amounts of intangible assets in connection with future acquisitions.We might also have to recognize significant amounts of goodwill that will have to be tested periodically for impairment.These amounts could be significant, which could harm our operating results. Risks Related To Our Common Stock Our common stock may continue to have a volatile public trading price and low trading volume. The market price of our common stock has been highly volatile.Since our initial public offering in August 2000 through February 25, 2013, the price of our common stock on the NASDAQ Global Market has ranged between $54.12 and $1.05.The market has experienced significant price and volume fluctuations for many reasons, some of which may be unrelated to our operating performance. Many factors may have an effect on the market price of our common stock, including: ● public announcements by us, our competitors or others; ● developments concerning proprietary rights, including patents and litigation matters; ● publicity regarding actual or potential clinical results or developments with respect to products or compounds we or our collaborators are developing; ● regulatory decisions in both the United States and abroad; ● public concern about the safety or efficacy of new technologies; ● issuance of new debt or equity securities; ● general market conditions and comments by securities analysts; and ● quarterly fluctuations in our revenues and financial results. While we cannot predict the effect that these factors may have on the price of our common stock, these factors, either individually or in the aggregate, could result in significant variations in price during any given period of time. Anti-takeover provisions in our governing documents and under Delaware law may make an acquisition of us more difficult. We are incorporated in Delaware.We are subject to various legal and contractual provisions that may make a change in control of us more difficult.Our board of directors has the flexibility to adopt additional anti-takeover measures. 38 Our charter authorizes our board of directors to issue up to 1,000,000 shares of preferred stock and to determine the terms of those shares of stock without any further action by our stockholders.If the board of directors exercises this power to issue preferred stock, it could be more difficult for a third party to acquire a majority of our outstanding voting stock.Our charter also provides staggered terms for the members of our board of directors.This may prevent stockholders from replacing the entire board in a single proxy contest, making it more difficult for a third party to acquire control of us without the consent of our board of directors.Our equity incentive plans generally permit our board of directors to provide for acceleration of vesting of options granted under these plans in the event of certain transactions that result in a change of control.If our board of directors used its authority to accelerate vesting of options, then this action could make an acquisition more costly, and it could prevent an acquisition from going forward. Section 203 of the Delaware General Corporation Law prohibits a person from engaging in a business combination with any holder of 15% or more of its capital stock until the holder has held the stock for three years unless, among other possibilities, the board of directors approves the transaction.This provision could have the effect of delaying or preventing a change of control of Dyax, whether or not it is desired by or beneficial to our stockholders. The provisions described above, as well as other provisions in our charter and bylaws and under the Delaware General Corporation Law, may make it more difficult for a third party to acquire our company, even if the acquisition attempt was at a premium over the market value of our common stock at that time. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES As of January 2012, we are leasing approximately 45,000 square feet of space in Burlington, Massachusetts in a facility whichserves as our corporate headquarters and laboratory facility.Our lease will expire in 2022, although we have an option to extend our lease for an additional five year term.We have provided the lessor with a Letter of Credit of approximately $1.1 million. Through January 2012, we leased approximately 43,000 square feet of space in Cambridge, Massachusetts.This facility served as our corporate headquarters and laboratory facility.The lease was terminated on January 28, 2012.We had provided the lessor with a Letter of Credit of approximately $1.3 million which was fully released in the first quarter of 2012. ITEM 3. LEGAL PROCEEDINGS We are not a party to any material legal proceedings. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 39 PART II ITEM 5. MARKET FOR THE COMPANY'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on The NASDAQ Global Market under the symbol DYAX.As of February 20, 2013, there were approximately 148 common stockholders of record. The following table sets forth, for the periods indicated, the high and low selling prices for our common stock as reported on NASDAQ Global Market: High Low Fiscal year ended December 31, 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ High Low Fiscal year ended December 31, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ We have never declared or paid cash dividends on our capital stock.We currently intend to retain our future earnings, if any, for use in our business and therefore do not anticipate paying cash dividends in the foreseeable future.Payment of future dividends, if any, will be at the discretion of our Board of Directors after taking into account various factors, including our financial condition, operating results, current and anticipated cash needs and plans for expansion. We provide equity compensation plan information in Item 12, "Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters".We are incorporating that information into this section by this reference. 40 ITEM 6.SELECTED CONSOLIDATED FINANCIAL DATA The following table summarizes certain selected consolidated financial data, which should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our consolidated financial statements and related notes included elsewhere in this Form 10-K.The selected consolidated financial data at December 31, 2012 and 2011, and for the years ended December 31, 2012, 2011 and 2010 have been prepared from our audited financial statements included in this Form 10-K.The selected consolidated financial data at December 31, 2010, 2009 and 2008, and for the years ended December 31, 2009 and 2008, have been prepared from our audited financial statements not included in this Annual Report on Form 10-K. December 31, (In thousands, except share and per share data) Consolidated Statement of Operations Data: Revenues: Product sales, net $ $ $ $
